t c memo united_states tax_court martin a kapp petitioner v commissioner of internal revenue respondent docket nos 18468-11l 18470-11l filed date p and his employees prepared thousands of tax returns and or schedules for mariner taxpayers for the taxable years through the tax returns and schedules consistently claimed expense deductions for meals and incidental_expenses using revenue procedures permitting taxpayers to deduct the cost of meals and incidental_expenses paid_or_incurred without the need to substantiate the amount it was standard operating practice of marine companies deep sea tugboat offshore offshore oil rig and marine ferry to provide meals at no cost to mariners some of p’s mariner clients were involved in litigation in this court relating to the deductibility of meals and incidental_expenses while the court held that mariner taxpayers were entitled to deduct incidental_expenses incurred while at sea this court did not hold that they were entitled to deductions for meals the cost of which they did not incur 115_tc_210 westling v commissioner tcmemo_2000_289 p claimed a full victory in the johnson and westling cases and indicated in websites and advertisements that mariners could use revenue procedures to deduct the cost of meals even if furnished by the employer p and his employees continued to prepare returns and schedules claiming such deductions beginning in date and into the irs investigated p’s return preparation practices there was a series of meetings between p and his counsel and irs representatives p was advised in writing in the spring of by his counsel that there was little if any authority which would permit a mariner taxpayer to use the revenue procedures to deduct the cost of meals furnished by the employer despite this advice p continued to prepare returns and schedules claiming such deductions and continued to assert in public domains that mariner taxpayers could qualify for a meal deduction in such circumstances the united_states filed a complaint in date seeking an injunction to restrain and enjoin p from preparing federal_income_tax returns based on the mariner tax deduction in date the u s district_court for the central district of california granted the government’s motion for summary_judgment holding that p be permanently enjoined pursuant to sec_7407 and that the so-called mariner tax deduction was illegal and in violation of sec_6694 the order related to the period date through date in compliance with the order of the u s district_court to provide a list of persons or entities for whom he prepared returns or portions of a return asserting or claiming the position that mariners may claim a tax deduction for meals provided without cost p filed a 117-page client list naming more than big_number taxpayers p appealed the entry of permanent injunction and the u s court_of_appeals for the ninth circuit affirmed the decision of the u s district_court 564_f3d_1103 9th cir after the permanent injunction this court issued two additional opinions relating to p’s mariner clients the court again made clear that the opinion in johnson addressed the issue that a mariner taxpayer could not deduct the cost of meals furnished by the employer zbylut v commissioner tcmemo_2008_44 balla v commissioner tcmemo_2008_18 in date the irs assessed sec_6701 penalties based on big_number tax returns and or schedules prepared by p for the period through the irs issued lien and levy notices and p submitted a written request for a cdp hearing p challenged the penalties at the hearing after notices of determination were issued p filed a timely petition challenging the penalties determined for the taxable years through the court dismissed as to taxable years and for lack of jurisdiction therefore the penalties at issue are based on big_number tax returns and or schedules p prepared for taxable_year sec_2002 through held r has satisfied his burden of proving that p prepared tax returns for the years in issue with knowledge that the returns and or schedules prepared would result in understatements of tax held further r’s determination is sustained to the extent that relevant returns were made part of this record robert b martin jr for petitioner norah demirjian halvor r melom and daniel v triplett jr for respondent contents memorandum findings_of_fact and opinion findings_of_fact petitioner’s education and professional history petitioner’s practice and mariner clients generally the johnson and westling cases irs guidance after the johnson and westling cases a revenue procedures for the years in issue i ii iii iv v b chief_counsel_advice petitioner’s actions after the johnson and westling cases communications with ric hulshoff a b communications with mariner clients c websites articles d e documents created for mariner clients vi marine company industry practices a cheramie marine b matson navigation co c dann ocean towing d mariner edward roach e edison chouest offshore eco vii petitioner’s conversations with charles comeaux viii petitioner’s income_tax return preparation practices for years in issue a income_tax return preparation practices generally b supplemental sailor travel schedules c mr roach’s income_tax returns for through the irs investigation examining officer tiffany sim a revenue_agent george campos b c draft interoffice memorandum d petitioner’s website posting during the investigation civil case and the permanent injunction a civil complaint petitioner’s actions after the complaint was filed b depositions c d permanent injunction xi compliance with the permanent injunction and amended returns dollar_figure client list amended income_tax returns letter to michael pahl xii appeal to the court_of_appeals for the ninth circuit xiii the balla and zbylut cases before the tax_court balla v commissioner zbylut v commissioner a b c a b ix x xiv penalty assessment xv income_tax returns in the record xvi cdp hearing and petition i b opinion procedural matters evidentiary objections a admissibility of civil penalty approval form respondent’s relevancy objections petitioner’s relevancy objection petitioner’s motions to strike appendix appendix collection review and sec_6701 collection_due_process a sec_6701 penalty b burden_of_proof aiding assisting or preparing with knowledge of use of document knowledge understatement_of_liability ii appendix a appendix b appendix c memorandum findings_of_fact and opinion panuthos special_trial_judge these consolidated cases are before us for review of two determinations by the internal_revenue_service irs or respondent office of appeals appeals_office following two collection_due_process cdp hearings conducted pursuant to sec_6320 and c and b and c petitioner also referred to as mr kapp seeks review of the determinations by the irs to uphold two notices of federal_tax_lien filing lien notices and a notice of proposed levy to collect sec_6701 penalties related to tax returns and tax documents petitioner prepared for his clients for tax_year sec_1the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in these cases and to refer to actions taken in connection with these cases 2unless otherwise indicated section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure and petitioner timely petitioned this court with respect to each notice_of_determination the issue before the court is whether and to what extent the collection action should be sustained since petitioner did not present collection alternatives the only real issue is whether petitioner is liable for sec_6701 penalties for tax_year sec_2002 and years in issue the sec_6701 penalties for the tax years in issue are as follows 3although sec_6701 does not require a penalty to be assessed for a particular taxable_year the irs has a general practice of identifying an assessment of a sec_6701 penalty with the year that the tax document in issue was submitted to the government see chief_counsel_advice date 4on date the irs issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or upholding the notice_of_federal_tax_lien filing for taxable_year sec_2001 sec_2002 and in response to this notice petitioner filed a petition on date commencing the case at docket no 18470-11l also on date the irs issued to petitioner a second notice_of_determination concerning collection action s under sec_6320 and or upholding the notice of proposed levy for taxable_year sec_2002 and in response to this notice petitioner filed a petition on date commencing the case at docket no 18468-11l on date the parties filed a joint motion to consolidate the cases for trial briefing and opinion which the court granted on date 5the court previously granted respondent’s unopposed motion to dismiss for lack of jurisdiction and to strike as to the taxable years and in the case at docket no 18468-11l as well as respondent’s motion to dismiss for lack of jurisdiction and to strike as to the taxable_year in the case at docket no 18470-11l therefore the sec_6701 penalties for petitioner’s taxable years and are not in issue in either case amount dollar_figure big_number big_number big_number big_number big_number year total findings_of_fact some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioner resided in california when he timely filed the petitions i petitioner’s education and professional history petitioner graduated from pierce college with an associate’s degree in and from california state university northridge with a bachelor of science degree in in petitioner became licensed as a certified_public_accountant c p a and was still licensed at the time of trial petitioner worked as an office_auditor for the irs for less than a year petitioner also taught college-level accounting and federal income_taxation classes at pepperdine university and los angeles city college for years petitioner considered himself an expert particularly with respect to tax issues for transportation workers he came to this conclusion on the basis of self-study not because he had taken any specific course or received any specialized certification ii petitioner’s practice and mariner clients generally petitioner focused his income_tax return practice on transportation workers including airline pilots and railroad workers sometime before date petitioner began offering income_tax preparation services through martin a kapp c p a e a an accountancy corporation as of date petitioner employed people whom he also directly supervised these employees were income_tax return preparers and clerical workers 6it is unclear when petitioner was an office_auditor or when he began or stopped teaching but the record indicates that he was teaching in 7petitioner supervised and approved the work of his employees if a document was created by petitioner’s office it was either created by or approved by him for the sake of simplicity we will refer to all relevant tax documents as the work of petitioner but some of the documents and other materials referenced in this opinion may have been created by one of his employees and then approved by him petitioner began preparing income_tax returns for mariners8 in approximately petitioner prepared income_tax returns for several types of mariners deep sea sailors sometimes referred to herein as oceangoing or deep-ocean sailors tugboat mariners sometimes referred to herein as tug and barge or tug barge sailors offshore mariners offshore oil rig workers and marine ferry drivers deep sea mariners usually work on vessels making transcontinental trips or deep sea trips and are at sea for long periods tugboat mariners work on tugboats that haul barges and some of them return to port more frequently than deep sea mariners offshore mariners travel hundreds of miles to offshore locations and typically travel on extended overnight trips offshore oil rig workers work on oil rigs in the gulf of mexico marine ferry drivers repeatedly drive a ferry on a set route with one or more stopping points some trips last less than a day and others are longer overnight trips as of petitioner’s mariner client base broke down roughly as follows were deep sea mariners were tugboat mariners were offshore mariners were offshore oil rig workers and were marine ferry drivers 8petitioner used the terms mariner and sailor interchangeably throughout his business advertisements articles and website posts consequently both terms are used herein iii the johnson and westling cases petitioner’s mariner clients included marin johnson and jim westling each of whom had a case before the court regarding deductions for unreimbursed employee business meals meal expenses and incidental_expenses incidental_expenses see 115_tc_210 westling v commissioner tcmemo_2000_289 wl during and mr johnson resided in the state of washington and worked as a mariner for crowley american transport inc he was a deep sea mariner and captain of a vessel that transported military vehicles and equipment to various destinations in the united_states and around the world mr johnson would work aboard the vessel for approximately four months at a time and then take two months of vacation mr johnson’s schedule required that he work continuously for long periods on the vessel and eat and sleep on the vessel while working during mr westling resided in the state of washington and worked as a mariner for silver bay logging inc he was captain of a tugboat that transported barges in and around alaska mr westling would work on the tugboat for days at a time and his schedule required that he eat and sleep aboard the tugboat while working mr westling worked and traveled on the tugboat for days in mr johnson’s and mr westling’s employers provided each of them with lodging and meals without charge while they worked on their respective vessels mr johnson and mr westling each purchased personal items such as hygiene products and safety equipment while on board because these items were not provided by their employers neither mr johnson nor mr westling was reimbursed by his employer for purchasing these items nor did either mariner retain receipts for these purchases petitioner prepared mr johnson’s amended federal_income_tax return for taxable_year and his federal_income_tax return for taxable_year and mr westling’s federal_income_tax return for taxable_year for each client’s federal_income_tax return9 petitioner claimed miscellaneous_itemized_deductions for unreimbursed employee business meals and incidental_expenses computed by using the full federal per_diem rates for the meals and incidental_expenses m ie rate referenced in revproc_96_28 1996_1_cb_686 9mr johnson’s amended federal_income_tax return claimed a deduction for only incidental_expenses the miscellaneous itemized_deduction did not include meal expenses superseding revproc_94_77 1994_2_cb_825 multiplied by the number of days traveling for work petitioner attached to each return schedules he had prepared reflecting the travel destinations for work determined by the various ports to which each mariner had traveled while aboard the vessel and the number of days traveling the irs determined that neither mr johnson nor mr westling was entitled to deduct any of the unreimbursed employee business meals or incidental_expenses reported for mr johnson and mr westling each separately petitioned the tax_court and their cases were consolidated for the purpose of trial and briefing at trial the irs asserted the following each taxpayer did not have a tax_home and thus could not deduct the claimed expenses as away from home unreimbursed employee business traveling expenses under sec_162 each 10for over two decades the commissioner has issued revenue procedures which specify the federal travel regulations m ie rate as the amount that a taxpayer may deduct in lieu of substantiating the actual cost of meals and incidental_expenses paid_or_incurred while traveling for work see revproc_90_38 1990_2_cb_363 amplifying clarifying and modifying revproc_89_67 1989_2_cb_795 and subsequent revisions sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business including traveling expenses including amounts expended for meals_and_lodging while away from home in pursuit of a trade_or_business see 326_us_465 sec_162 does not however allow a taxpayer to deduct travel_expenses continued taxpayer did not prove that he actually incurred the claimed expenses and testimony alone is insufficient proof of same and each taxpayer could not use the revenue procedures to ascertain the deductible amounts of these expenses because they do not apply when only incidental_expenses are incurred at the trial each taxpayer testified that he had paid incidental_expenses while working and that he could not provide receipts to substantiate his purchases on date the court filed opinions in the cases of 115_tc_210 and westling v commissioner wl in each opinion the court held that because the taxpayer traveled continuously for his work and did not have a principal place of employment his personal_residence was his tax_home thus for tax purposes he was away from home while working aboard his vessel additionally the court held that each taxpayer was entitled to use the m ie rates set forth in the revenue procedures to compute his deductible amount of incidental_expenses because he had credibly testified that he paid those expenses and had substantiated the time place and business_purpose a sec_11 continued attributable to personal living or family_expenses see sec_262 deductions for travel_expenses are also subject_to the strict substantiation requirements of sec_274 which requires that a taxpayer substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own statement the amount time place and business_purpose of an expense required by sec_274 and that each taxpayer could not compute deductions using the full m ie rates because w e do not read the revenue procedures to allow a taxpayer to use the full m ie rates when he or she incurs only incidental_expenses johnson v commissioner t c pincite thus each taxpayer could deduct only incidental_expenses and could not deduct meal expenses that he had not incurred id pincite in johnson v commissioner t c pincite n the court also stated that revproc_90_60 sec 1990_2_cb_651 does not apply because petitioner was never responsible for the cost of his meals moreover the fact that c f_r sec a provides explicitly that the m ie rate must be reduced when the government provides an employee with meals at no charge counters petitioner’s argument that we should not reduce the m ie rates to take into account his employer-provided meals emphasis added the court further stated that petitioner has not specified the dollar amounts which he actually paid for any of his incidental_expenses and thus he could not deduct actual costs or take advantage of the exception set forth in notice_95_50 1995_2_cb_333 no receipts are required for expenditures of less than dollar_figure which are incurred after date johnson v commissioner t c pincite n in westling v commissioner wl at the court stated that u nder the precedent of johnson mr westling is entitled to deduct the incidental expense portion of the applicable m ie rates for his points of travel as set forth on his schedule the opinion did not hold that the taxpayer could deduct the cost of meals furnished by the employer petitioner did not represent the taxpayer in either the johnson or the westling case before the courtdollar_figure petitioner read the opinions shortly after they were released on date iv irs guidance after the johnson and westling cases a revenue procedures for the years in issue the commissioner issues revenue procedures which specify among other things that an employee traveling away from home for business may use the m ie rate from the federal travel regulations to compute the deductible amount of unreimbursed employee business meals and incidental_expenses paid_or_incurred see revproc_90_38 1990_2_cb_363 amplifying clarifying and modifying revproc_89_67 1989_2_cb_795 and succeeding revenue procedures as previously mentioned petitioner relied on revproc_96_28 supra when preparing the income_tax returns for mr johnson and mr westling the court discussed the updated revenue_procedure in its opinions see johnson 12attorneys steven r stolar and kristina s keller represented mr johnson and mr westling in their cases before the court it does not appear that petitioner is or was admitted to represent clients before the court v commissioner t c pincite westling v commissioner wl at after the johnson and westling opinions the commissioner continued to update these revenue procedures annually but the relevant provisions remained substantially the same from to see revproc_2000_39 2000_2_cb_340 revproc_2001_47 2001_2_cb_332 revproc_2002_63 2002_2_cb_691 revproc_2003_80 2003_2_cb_1037 revproc_2004_60 2004_2_cb_682 revproc_2005_10 2005_1_cb_341 revproc_2005_67 2005_2_cb_729 revproc_2006_41 2006_2_cb_777 as relevant here for taxable_year sec_2002 through these revenue procedures state the rules under the code for deducting ordinary and necessary business_expenses for meals incurred while traveling away from home as set forth in sec_162 and sec_274 and the regulations and then provide rules promulgated by the commissioner for deducting deemed substantiated unreimbursed employee business travel_expenses including for meals paid_or_incurred by employees the revenue procedures include an option for the taxpayer to use the m ie rate to calculate the deduction for meals and or incidental_expenses instead of substantiating the amounts paid_or_incurred petitioner read each revenue_procedure on or shortly after its release b chief_counsel_advice in chief_counsel_advice cca date the irs analyzed incidental_expenses claimed by mariners including the application of the johnson and westling cases to mariner taxpayers claiming deductions for meals and incidental_expenses the claims of mariners who claim either the full federal per_diem amount lodging plus meals and incidental_expenses or the full federal m ie amount under the purported authority of johnson and westling are without merit the holdings in those cases limited the taxpayers to the federal per_diem rate for incidental_expenses only using the rates specified in the federal travel regulations therefore any amount claimed in excess of the ie rates in the federal travel regulations is facially defective and should be disallowed in cca date the irs analyzed the ramifications of the holding of the johnson opinion and addressed the following issues whether notice_95_50 supra affects the requirement to maintain records to substantiate a travel expense under sec_274 and deductibility of incidental_expenses incurred while aboard a ship in the middle of the ocean regarding the notice_95_50 issue the irs stated that notice_95_50 supra does not affect the substantiation requirements of sec_274 that require a taxpayer to keep adequate_records prepared contemporaneously to establish the amount time place and business purposes of expenditures see cca date petitioner read each cca shortly after it was released v petitioner’s actions after the johnson and westling cases a communications with ric hulshoff on date shortly after the release of the johnson and westling opinions petitioner sent a letter to ric hulshoff counsel for respondent in those cases requesting a face-to-face meeting with mr hulshoff as the irs’s legal spokesman during these tax cases and with the l a appeals officers available to attend to discuss the ramifications of the johnson and westling casesdollar_figure the following is an excerpt from petitioner’s letter to mr hulshoff my office has spoken to most of the labor unions for merchant sailors who also predict several thousand amended tax returns could be requested of my office over the next year as a result of these decisions i believe this requested meeting is needed to help both of us avoid unnecessary audit confrontations and unnecessary refund delays for taxpayers qualifying for these travel deductions we both realize that just because the tax_court allowed me to use your notice_95_50 which states no travel receipts under dollar_figure per incident is required along with your various travel revenue procedures which also state these travel deductions are deemed substantiated does 13it is unclear from the record what communications if any petitioner had with mr hulshoff before he sent the letter dated date not automatically mean every individual irs service_center auditor or local irs office_auditor is going to immediately understand or comply with the court’s ruling i expect this face-to-face meeting will satisfy your appeals officers’ concerns that i am indeed correctly applying the tax court’s interpretations of both irs notice_95_50 and your various travel revenue procedures i believe i can establish to your comfort level that i am now including a correct day-by-day breakdown for each sailor’s travel showing the correct table-provided daily incidental rates along with an employer letter stating no per_diem allowances were provided after receipt of this letter mr hulshoff telephoned petitioner and during a brief conversation informed him that it was against irs policy to meet with an interested_party after a tax_court case petitioner sent a similar letter dated date repeating his request for a face-to-face meeting to discuss the johnson and westling cases petitioner did not specifically mention claiming meals expense deductions for his mariner clients in either letter to mr hulshoff after this second letter mr hulshoff again telephoned petitioner and informed him that the irs would not conduct such a meeting with him b communications with mariner clients after the johnson and westling opinions were released petitioner began advising his tugboat mariner clients and some of his other mariner clients that they were allowed to claim meals expense deductions even if meals were provided by their employers c websites in petitioner created websites at www mkappcpa com and www sailortax com which redirected to www mkappcpa com that advertised and promoted his services to mariners by asserting that he could obtain large income_tax refunds for them in these representations petitioner discussed the johnson and westling cases asserting that he successfully sued the irs in the tax_court and won his cases dollar_figure petitioner continued to maintain these websites through sometime before date a document titled article available on more favorable mariner tax treatment was posted on petitioner’s websites this document asserted that petitioner had won a tax_court ruling that can result in more beneficial tax treatment to merchant mariners and that the average tax savings for mariner taxpayers has been between dollar_figure and dollar_figure 14petitioner referred to 115_tc_210 and westling v commissioner tcmemo_2000_289 as my decisions in multiple internet posts in a post entitled what do merchant sailors need to provide us to get these rather large travel deductions petitioner wrote the tax_court was very clear in both of my decisions to properly take full advantage of these deemed substantiated travel deductions my office needs a full-year ports of call statement in any case a sea time letter generated by your employer or possibly generated by the ship’s captain showing the specific days worked and the specific vessel you worked aboard is the only other item required to claim these wonderful travel deductions remember--these were the only items of proof that i showed the tax_court with jim westling’s case in a series of bullet points in the same post stating his professional background petitioner claimed to have s uccessfully s ued irs in u s tax_court using this rev_proc and the other ‘deemed substantiated’ travel rev proc’s on behalf of both marin i johnson 115_tc_16 and jim l westling t c memo in a separate post entitled what about tug boat barge mariners petitioner stated my first article in the october date issue of ‘professional mariner’ magazine describes in considerable detail why i won twice in tax_court d articles after the johnson and westling cases petitioner wrote and published several articles discussing the application of these cases to mariner taxpayers including the following petitioner’s magazine article titled tax breaks for mariners was published in the october date edition of professional mariner magazine and was available on professional mariner online the website for professional mariner magazine in a discussion of the impact of the johnson and westling cases on the income_tax deductions available to mariners petitioner wrote t he exciting news for mariners is that two u s tax_court decisions last year settled the legal issue of allowing mariners to claim an almost unlimited amount of travel deductions while working away from home without ever having to show the irs any receipts just like other transportation workers before these cases the legal issue of mariners claiming travel deductions while underway had not been discussed in any_tax court cases prior to world war i and the conventional wisdom was that sailors could not claim travel_expenses since meals_and_lodging are provided at no cost the tax court’s 30-page johnson decision left no room for doubt that every qualified mariner can claim incidental_expenses by using the published incidental rates and they can also claim other legitimate travel deductions without having to keep any receipts for expenses under dollar_figure per irs notice_95_50 to make these two court victories even sweeter irs management has formally agreed to comply fully and follow these tax_court decisions no longer can an individual irs auditor decide to challenge these court decisions and demand to see travel receipts from anyone the tax_court also specifically allowed my sea captains to claim all of their time aboard the ships not just the days they spent in port the court also agreed that these travel deductions have been legally available since when congress first allowed travel incidental deductions emphasis added petitioner’s magazine article titled tug barge sailors entitled to tax deductions for food was published in the april date edition of professional mariner magazine in a discussion of deductions for meals and incidental_expenses available to tugboat mariners petitioner asserted while the thrust of my recent article dealt with sailors working aboard oceangoing containerships where all lodging and meals were assumed to be completely provided tug and barge sailors are commonly provided a food allowance for the boat that may average only dollar_figure per day in the u s tax_court in washington ruled in behalf of two of my clients capt marin johnson and capt jim westling over the issue of mariners claiming automatic travel deductions without receipts while underway please remember both the irs and the tax_court now allow travel deductions per my two tax_court decisions covering any unreimbursed lodging meals and or incidental_expenses if meals are not routinely provided at the full irs meal rate you are allowed to claim this meal rate for each port you visit this deemed substantiated meal rate fluctuates from city to city for tax purposes the situation of sailors receiving a dollar_figure-a-day cash food allowance is not legally equivalent to those having their meals provided by their employer other sailors must shop for their entire crew’s groceries at a specific supermarket with a company-provided food voucher and are given the same dollar_figure-per day food allowance per sailor in both of these scenarios you may claim the full daily government-allowed meal rate less your per_diem_allowance for example if you are working in new york harbor and receive a dollar_figure-per-day food allowance you are allowed to claim dollar_figure new york rate minus dollar_figure that equals dollar_figure per working day emphasis added petitioner also asserted that mariner taxpayers claiming these deductions could expect to decrease their tax_liability by dollar_figure to dollar_figure petitioner’s magazine article titled transportation industry tax savings special tax benefits for pilots and mariners was published on date in the national public accountant magazine petitioner discussed the johnson and westling cases writing t he u s tax_court settled the legal issue of allowing mariners to claim an almost unlimited amount of travel deductions while working away from home without having to produce any receipts the same as for other transportation workers previously conventional wisdom was that sailors could not claim travel_expenses since meals and lodging are provided at no cost we proved that the law allows a travel deduction for lodging meals and or incidental_expenses the tax court’s decision left no room for doubt that every qualified mariner can claim incidental_expenses by using the published incidental rates they also can claim other legitimate travel deductions without having to keep any receipts for expenses under dollar_figure per irs notice_95_50 emphasis added petitioner’s article titled beware of magic numbers when tabulating your tax deductions was published in the february date edition of professional mariner magazine and was available on professional mariner online in a discussion about deductions for meals and incidental_expenses available to mariner taxpayers on their federal_income_tax returns he wrote dollar_figure per day is the standard domestic continental_united_states transportation meal rate this dollar_figure per-day meal rate is only legally available to tug barge sailors and is not available to deep- ocean sailors oceangoing sailors typically have their meals provided by their employers while tug barge sailors typically receive only a dollar_figure to dollar_figure per-day grocery allowance oceangoing sailors can claim more than dollar_figure per day easily but this dollar_figure rate is for meals and deep- ocean sailors qualify for incidental_expenses not meals oceangoing sailors--remember your meals are normally provided and claiming this additional meal deduction is considered to be double dipping besides tug barge sailors using this dollar_figure rate still need to reduce this figure by the dollar_figure or dollar_figure daily grocery allowance provided by their employers there is no set limit as to the amount of claimed travel deductions-- but only if you properly attach travel documents that clearly establish your specific travel dates and specific travel locations both deep- ocean and tug barge sailors that use my office to compute their qualified travel deductions seem to be averaging between dollar_figure and dollar_figure per day without receipts emphasis added e documents created for mariner clients in late or petitioner wrote a document titled what do merchant sailors need to provide us to get these rather large travel deductions that was provided to clientsdollar_figure in this document petitioner asserts the tax_court was very clear in both of my decisions to properly take full advantage of these deemed substantiated travel deductions my office needs a full-year ports of call statement hopefully signed and or stamped by the ship’s captain this ports of call statement needs shows sic all ports visited by the ship during the entire year--port arrived date--port departed date if your ship visited more than one port in a day--just choose one hopefully the one with the higher per_diem rate try also to make this statement look as official as possible my office will then 15it appears that this document was mailed to some clients and it also may have been posted on petitioner’s websites attach a copy of this statement to each and every sailor’s return we process from your ship in any case a sea time letter generated by your employer or possibly generated by the ship’s captain showing the specific days worked and the specific vessel you worked aboard is the only other item required to claim these wonderful travel deductions remember--these were the only items of proof that i showed the tax_court with jim westling’s case and jim is a tug boat captain and did not have any u s coast guard discharge papers in april or date16 petitioner wrote a document titled what about tugboat barge mariners in which he discussed the implication of the johnson and westling opinions on the tax returns of tugboat barge mariners petitioner wrote please remember both the irs the u s tax_court allow travel deductions covering any unreimbursed lodging meals and or incidental_expenses if meals are not routinely provided you are allowed to claim the full meal rate for the location of travel for tax purposes any employee who is either directly or indirectly given a dollar_figure day cash food allowance is not legally equivalent to having their meals provided by their employer the combination of winning twice in u s tax_court the legal right for all qualifying merchant sailors to claim an almost unlimited 16the document states be sure to read my followup article now appearing in the current april date ‘professional mariner’ magazine specifically dealing with tug barge sailors amount of travel deductions all without receipts and my two recently published articles in professional mariner magazine is causing a large increase in new business to my accounting firm and yes these deemed substantiated travel deductions also apply to those sailors working in the great lakes area all inland waterways those servicing gulf coast oil rigs in addition to those working in deep water vi marine company industry practices a cheramie marine at least one of petitioner’s mariner clients17 worked for cheramie marine during the years in issue cheramie marine is a shipping company that hauls supplies fuel water groceries and incidentals to offshore drilling rigs and production platforms in the gulf of mexico during the years in issue cheramie marine employed between and mariners and operated approximately vessels three crew boats and seven supply vessels each vessel carried four crewmembers who each worked a shift lasting days 17in date petitioner provided the u s department of justice doj and the u s district_court for the central district of california with a list of each client for whom he had prepared an income_tax return or portion of a return which asserted or relied on a position that mariners may claim tax deductions for meals that were provided to them without cost client list we will discuss the client list in further detail infra p while the crew was aboard the vessel a crewmember would prepare and serve to the crew three meals a day breakfast lunch and dinner and would also make meals available for those who worked nighttime shifts every days when a vessel made a crew change the crew would compile a list of groceries and submit it to the cheramie marine main office which ordered the groceries and paid the grocery store during the relevant years cheramie marine had a grocery budget of approximately dollar_figure per vessel per week cheramie marine did not charge employees for groceries or meals from to dino cheramie worked for a crew boat company jointly owned and operated by his father and brother before founding cheramie marine in where he served as the chief_executive_officer according to mr cheramie providing meals to mariners has been a standard procedure in the marine industry since at least when he started his career at the time of trial mr cheramie was not aware of any marine company that did not provide free meals to mariners while they were working aboard a vessel b matson navigation co at least two of petitioner’s clients18 worked for matson navigation co matson during the years in issue matson is a steamship company that has routes from washington state to california and to hawaii and has a service that provides travel to china from to matson operated between and vessels including steamships and diesel vessels each vessel carried between and crewmembers the lengths of the routes for matson’s vessels varied depending on their destinations for example the voyage on the hawaii route lasted two weeks while the voyage on the china route lasted days while the vessels were at sea the mariners could not leave the ship additionally when a vessel arrived in port the mariners aboard were not allowed to leave the ship until p m or p m each of matson’s vessels had a galley kitchen in which meals were prepared for employees the steward’s department for each vessel was in charge of meals the chief steward prepared the meal plans and a grocery list and matson ordered and paid for the groceries the steward’s department then prepared these groceries for meals each vessel provided employees aboard with three meals a 18petitioner’s client raymond zbylut worked for matson during petitioner prepared mr zbylut’s income_tax return for we discuss mr zbylut’s case before the court infra pp zbylut v commissioner tcmemo_2008_44 day breakfast lunch and dinner and kept food in the refrigerator overnight for those who had to work late or worked the night shift union contracts dictated the types of food that matson could serve to employees and also dictated that matson had to provide at least three food options at each meal meals were served buffet style and there was no limit as to how much an employee could eat matson did not charge employees for the groceries or the prepared meals and the value of meals was not included in forms w-2 wage and tax statement provided to employees donna simon schlanker was the payroll manager during the relevant years a position she held for approximately years at the time of trial ms schlanker was the purchasing manager and had worked for matson for years she was not aware of any marine shipping company that did not provide free meals to mariners while they were working c dann ocean towing at least one of petitioner’s clients worked for dann ocean towing dann during the years in issue dann is a family-owned tugboat company that tows vessels including barges and ships along the east and west coasts of the united_states and the gulf of mexico and occasionally to foreign countries during through dann operated seven or eight tugboats and employed between and mariners mariners were typically on work schedule rotations that had them aboard the tugboat for days and then off for days although some would choose to extend and stay for longer periods while mariners were on these rotations they were generally required to stay aboard the vessel each dann tugboat had a galley kitchen or a similar space in which meals were prepared which was equipped with a stove a range a microwave a refrigerator a freezer and a storage space for dry goods each dann tugboat also had a dining area for the employees the procedure for meal preparation for each voyage was that one mariner was designated the cook and would take inventory of the food in the kitchen and then make a list of groceries for the voyage after the captain or mate reviewed and approved the grocery list the cook would purchase the groceries for the voyage the cook prepared all meals and provided them to mariners while they were aboard the tugboat dann paid for the groceries and did not charge employees for groceries or the meals provided mr waller was the general manager for dann during the relevant years according to mr waller providing meals to mariners aboard the tugboat is the normal policy of the way we’ve been doing business ever since i’ve been employed there we provide the food for the crew members while they’re onboard at the time of trial mr waller had worked for dann for almost years d mariner edward roach edward roach was petitioner’s client during the years in issue and worked for central gulf during taxable years and mr roach attended and graduated from the massachusetts maritime academy in he began working as a seaman and then became an officer and licensed merchant mariner in mr roach worked as a mariner in various positions for approximately companies over years first as third mate then second mate then chief mate then briefly as captain and then finally as chief mate before retiring in approximately he worked on a tugboat for years he also worked on a number of other types of vessels during his career including freight bulk ships container ships tankers passenger cargo ships of various sizes and bulk vessels at the time of trial mr roach was performing some work as a consultant for the merchant mariner industry throughout his career as a mariner mr roach would stay on the ship for periods of one to six months on each vessel on which mr roach worked there was a galley where food was prepared by his employer’s steward’s department and three meals were served a day breakfast lunch and dinner additionally food was usually left in the refrigerators and available for people who worked through the night shift or who otherwise wanted to eat late at night or early in the morning meals were provided all the time in port or at sea all of mr roach’s employers paid for the groceries used in preparing the meals and they did not charge him for groceries or the meals served aboard the vessel additionally mr roach had never heard of any marine company that did not provide free meals to its employees while they were working aboard a vessel during the relevant years when mr roach’s vessel was in port he normally stayed onboard and would eat the meals provided by his employer mr roach did not pay meal expenses while working aboard a vessel at any time during the relevant years when the vessel was at sea or in port e edison chouest offshore eco at least one of petitioner’s mariner clients worked for eco during the years in issue eco provides supply vessels for offshore oil_and_gas drilling operating mainly in the gulf of mexico and louisiana during the relevant years eco operated approximately vessels and employed approximately big_number mariners the typical schedule for a mariner was to be aboard the vessel for days during which time they were generally required to stay aboard the vessel and then they were off the vessel for days during through eco provided meals for all its mariner employees while they were aboard the vessels eco had a grocery budget of dollar_figure per day per employee per vessel this budget determined how much each eco vessel could spend on groceries for a voyage each eco vessel had a kitchen and a cook who prepared and served three meals per day breakfast lunch and dinner to all of its mariner employees while they were working each eco employee could eat as much as he desired during a meal the captain and or the cook of a vessel would select groceries that were used to prepare the meals and the grocery store would send the invoices directly to eco for payment eco paid for all of the groceries and did not charge its employees for the groceries or for the meals vii petitioner’s conversations with charles comeaux charles comeaux is a c p a and was the chief financial officer cfo for eco during the years in issue at the time of trial mr comeaux had worked for eco for years and was its cfo for years as cfo mr comeaux managed eco’s accounting department in addition to working on its finances and tax planning mr comeaux first heard of petitioner in approximately when an eco employee informed him that petitioner was preparing income_tax returns for mariners and claiming deductions for meal expenses mr comeaux told the eco employee that he believed that the deduction was improper petitioner subsequently called mr comeaux a few times requesting a list of eco’s mariner employees which mr comeaux refused to provide during these telephone conversations mr comeaux explained to petitioner that he believed it was improper for eco employees to claim deductions for meal expenses because eco provided all employees with meals at no charge while they were working mr comeaux then consulted with eco’s tax professional a tax partner with the accounting firm ernst young llp e y who agreed with mr comeaux that these deductions were improper subsequently mr comeaux and the e y tax partner had a telephone conference with petitioner during which they explained to him why they believed that the above-mentioned deductions were improper during these telephone conversations petitioner was aware of the e y tax partner’s credentials and that mr comeaux was eco’s cfo and a c p a viii petitioner’s income_tax return preparation practices for years in issue as previously mentioned approximately three-fourths of petitioner’s clients were mariners and he prepared income_tax returns for mariner taxpayers for taxable_year sec_2002 through and after the johnson and westling opinions were released in petitioner began advising his tugboat mariner clients and some of his other mariner clients that they were allowed to claim deductions for meal expenses even if meals were provided by their employers a income_tax return preparation practices generally when preparing income_tax returns for his mariner clients petitioner did not question each mariner client about whether his or her employer_provided meals while he or she was working petitioner did not meet all of his mariner clients in person before signing their income_tax returns petitioner did not have a document reflecting the meal policy for each company that employed his mariner clients petitioner also did not keep a written record of the meal policies of the companies employing his mariner clients nor did he have a record of any companies that purportedly did not provide their mariner employees with meals while working b supplemental sailor travel schedules for the years in issue petitioner prepared income_tax returns for clients that claimed deductions on schedule a itemized_deductions for at least some of his mariner clients petitioner attached to their income_tax returns a statement variously titled supplemental sailor travel schedule or supplemental tug barge sailor travel schedule travel schedule or travel package see infra appendix a these travel schedules included among other things a calculation of the deduction claimed on schedule a line unreimbursed employee expenses--job travel union dues job education etc computed using the number of days the vessel was traveling the location s of travel of that vessel and the applicable oconus and conus19 m ie rates for each location the travel schedules contained the following sentence or a substantially_similar sentence in their first body paragraph this travel package format was completed in conjunction with the cpa firm that prevailed with both marin johnson ‘johnson’ jim westling sic tcmemo_2000_289 ‘westling’ tax_court mariner decisions discussed below at least some of the travel schedules also contained the following or a 19oconus is an acronym for outside the continental_united_states and conus is an acronym for continental_united_states similar assertion this travel package format has already been legally endorsed by the u s tax_court in washington d c see infra appendix a petitioner typically attached additional documents in support of the travel schedule including the ports of call travel schedule for the vessel s on which the taxpayer worked and traveled during the year and documents from the u s coast guard reflecting the taxpayer’s travel while aboard the vessel s during the year petitioner also attached authorities which he asserted supported his position including a copy of the johnson opinion and a copy of the relevant revenue_procedure for the year in issue petitioner provided two types of services for a mariner client preparing the entire federal_income_tax return including the travel schedule or preparing only the travel schedule petitioner provided the latter service for approximately of his clients petitioner typically charged a mariner client dollar_figure to prepare an income_tax return and dollar_figure to prepare a travel schedule c mr roach’s income_tax returns for through mr roach learned of petitioner’s income_tax return preparation services through his articles in mariner magazines and an article written for his union newspaper and was aware of him because he was well known among mariners for soliciting tax preparation for seamen for a while mr roach was initially skeptical that he could deduct meal expenses because he had never paid for any meals on any ships in 40-something years but he was eventually convinced that the meal expense deduction was legitimate after reading some of petitioner’s articles and other materials in which he asserted that he had won the johnson and westling cases mr roach contacted petitioner’s office in or and hired petitioner to prepare his income_tax return petitioner prepared and timely filed mr roach’s individual income_tax returns for taxable years and while these returns were being prepared mr roach never had a conversation with petitioner instead one of petitioner’s employees would ask mr roach questions and request paperwork while his returns for the relevant years were being prepared mr roach called petitioner’s office several times and would get as far as his secretary who would then refer him to one of petitioner’s employees mr roach was not allowed to speak with petitioner it does not appear that petitioner’s employees questioned mr roach about whether he paid for meals while working aboard the vessel during the relevant years mr roach’s income_tax returns for the years and claimed deductions for meals and incidental_expenses computed using the full m ie rate on the basis of locations of travel on schedule a line of dollar_figure dollar_figure and dollar_figure respectively these amounts included meal expenses while mr roach was at sea and when his vessel was in port for each of these years mr roach was subject_to the alternative_minimum_tax amt ix the irs investigation a examining officer tiffany sim in date examining officer eo tiffany sim sent a letter to petitioner informing him that he was the target of an irs investigation for tax_shelter promotion and requesting to schedule an appointment on date petitioner called eo sim to discuss the investigation also on date petitioner sent a nine-page letter to eo sim in which he asserted that he wants to provide legal background into these travel deductions and stated that his position on the so-called mariner tax deduction mtd is supported by the relevant authorities and the tax_court and that the irs does not oppose his position in the same letter he acknowledged receipt of eo sim’s letter dated date and wrote after reading the above quotes taken from your travel revenue procedures notice_95_50 your travel publication and my two u s tax_court decisions it is easy to understand why some other tax preparers throughout the country may be claiming excessive travel deductions for their ‘transportation industry employees ’ but not me every sailor return i prepare requires the compilation and attachment of between and pages of court required documentation the manual preparation time required to put all of this paperwork together could take someone to hours just to put together one tax_return whenever i receive either emails or phone calls from other preparers or sailors i stress upon them the legal requirement to properly substantiate their travel claims i personally have heard several tax preparers tell me they routinely just slap a large travel claim onto a schedule without ever bothering to follow the substantiation requirements established by my two tax_court decisions i believe this letter and attachments should be sufficient to relieve you of any concerns about my tax practice being involved with ‘tax shelter schemes ’ i am not as i have indicated in this letter both the u s tax_court and your agency agreed with my legal logic i find it very ironic that someone like myself who has proved themselves twice in tax_court with out any legal objections from the irs and who has always followed the documentation policy approved by the tax_court should now be subjected to your agency’s intimidating harassment subsequently petitioner hired a los angeles based tax attorney petitioner’s la attorney to represent him during the irs investigation on date eo sim interviewed petitioner asking a number of questions about his personal history business and professional history his business practices and the size of his business and the promotional documents he distributed for his business during the interview petitioner declined to answer the following questions have you sought advice from a tax attorney a cpa and or an enrolled_agent regarding tax issues of any of your products or clients if so who with whom have you consulted petitioner prepared a letter titled why is irs harassing me for twice winning in u s tax_court addressed to eo sim and others dated date as a followup to the february interview and to discuss the irs investigation petitioner referenced and included text almost identical to that used in his date letter as i have indicated in both letters both the u s tax_court and your agency agreed with my tax logic and legal authority i find it very ironic that someone like me who has proved himself correct twice in tax_court openly stated the irs lost on every legal issue i should now be subjected to this type of irs’ intimidating harassment b revenue_agent george campos in date the irs investigation was assigned to revenue_agent ra george campos who investigates tax promoters and abusive tax_return_preparers ra campos met with petitioner and or petitioner’s la attorney several times during petitioner provided copies of sample returns travel schedules client files and a client list during a meeting with ra campos in date petitioner asserted that he had asked some of his taxpayers namely like the captain whether they were provided meals aboard the ship and they had told him that they did not provide any meals when ra campos inquired whether petitioner had questioned his mariner clients’ employers about whether meals were provided at no charge petitioner asserted that no he didn’t need to do that because he trusted his taxpayers what they were telling him after performing research and reviewing the information and files provided by petitioner on date ra campos left a voicemail message for petitioner’s la attorney informing him that petitioner was still under investigation petitioner prepared a letter addressed to ra campos dated date about the ongoing irs investigation petitioner discussed his legal understanding of the johnson and westling opinions the relevant revenue procedures and notice_95_50 supra petitioner asserted among other things i have prevailed twice in tax_court without the irs offering any opposing arguments to my presented legal understanding of federally allowed travel deductions petitioner also responded to ra campos’ concern that you found no written documentation in my client files as to my inquiry with my mariner clients into their incurred incidental travel_expenses asserting that although his office questions mariner clients about their incidental_expenses t here is nothing in the law that requires me to write down every single aspect of an oral conversation between my office and my clients it is unclear from the record whether petitioner sent this letter to ra camposdollar_figure in date ra campos held a meeting with petitioner and petitioner’s la attorney during which ra campos informed them that he had contacted a number of shipping companies all of which had stated that the companies provide all meals at no cost to their mariner employees while they are working during this meeting ra campos explained to petitioner why his argument about tugboat mariners receiving a grocery allowance21 was incorrect and informed petitioner that an expense that was not paid_or_incurred may not be deducted and thus was not allowed under the code during this meeting petitioner also asserted that under u s c sec meals provided to mariners must total at least calories day and be nutritionally balanced according to petitioner since the purported dollar_figure to dollar_figure per day grocery allowance is not sufficient to meet these requirements the food provided is not considered a meal for tax purposes ra 20in date petitioner testified that he could not recall whether he had sent the letter and that sometimes what i will do is i will draft letters and not send them because new information comes to light 21this refers to petitioner’s position as reflected in his aforementioned articles that tugboat mariners receive a grocery allowance and that they can deduct as meal and incidental_expenses the difference between the m ie rate and the purported grocery allowance campos explained to petitioner that there is no reference in the code to a calorie requirement or nutritional value in deciding whether an employer has provided meals to an employee petitioner’s la attorney prepared an 11-page letter to ra campos signed and dated date asserting petitioner’s good-faith belief that the positions petitioner recommended to his tax_return clients were correct and based on his reasonable understanding of the applicable law this letter also states the reasons petitioner should not be the subject of any penalties or proceedings under sec_6700 and sec_6701 as follows mr kapp maintains that barge and or tugboat mariners are entitled to the difference between the value of whatever food was provided and the standard federal per_diem rate for meals and incidentals expenses m ie rate we are not aware of any court opinions explicitly rejecting mr kapp’s position neither johnson nor westling directly addresses this issue in their holdings and any statements in the courts’ opinions that seem to speak on this issue are at best non-binding dicta of the tax_court and this issue of whether barge and tugboat mariners are entitled to deduct the difference between the value of meals provided and the standard m ie remains unaddressed in all other federal case law petitioner’s la attorney also asserted among other things that before publishing one of his articles in professional mariner magazine petitioner sent a copy of this letter to mr stolar who was quite familiar with the mariner travel deduction area since he was the attorney who successfully litigated the johnson and westling decisions mr stolar reviewed the article and agreed with its content he also suggested to forward a copy of the article to irs national_office petitioner reviewed and approved this letter before it was sent to ra campos ra campos received and read this letter on date petitioner’s la attorney sent another letter to ra campos regarding petitioner’s case he wrote last wednesday date i had a telephone conversation with irs counsel concerning mr kapp’s case we briefly discussed the facts and circumstances i also told irs counsel that although mr kapp does not necessarily agree with the position you articulated for the first time at our meeting last month regarding meals deductions for mariners on tugboats and barges he has agreed to cease claiming meal deductions as he has done previously pursuant to his good_faith understanding of the law ra campos received and read this letter but did not respond to it in writing instead he responded to petitioner’s la attorney orally 22the parties stipulated another letter dated date the july letter is nearly identical to the may letter except for the date the parties did not clarify why petitioner’s la attorney would send another version of the may letter or whether he actually sent the july letter subsequently petitioner’s la attorney requested a meeting with ra campos asserting that petitioner was going to stop preparing income_tax returns for mariner taxpayers claiming deductions for meal expenses ra campos and petitioner’s la attorney met on date and during this meeting petitioner’s la attorney asked if it’s possible that we can handle this quietly and if we the irs interview one of his clients just interview one of them ra campos would not agree to these requests petitioner’s la attorney sent ra campos a followup letter dated date summarizing the meeting in which he states during the meeting you stated that the government believes a position mr kapp is taking on returns he prepares for tugboat and barge mariners is incorrect you further stated that mr kapp has promoted this position through various activities including statements on his website as i have previously informed you mr kapp has reviewed his website since learning of the investigation and made substantial changes to it we believe the website as it is currently constituted gives a fair and accurate depiction of the tax issues affecting tugboat and barge mariners if however the internal_revenue_service believes that mr kapp should make additional changes to his website please call me to discuss these changes mr kapp wants to make sure that his website is accurate in every way on date ra campos and his manager ruth huberman held a meeting with petitioner during this meeting petitioner reasserted his positions that tugboat mariners who receive a grocery allowance should be allowed to deduct the difference between the m ie rate and the grocery allowance and the purported grocery allowance does not provide mariners with big_number calories per day and is not a qualifying meal for tax purposes ra campos again explained that a taxpayer could not deduct an expense not paid_or_incurred and that a calorie requirement was not a consideration in deciding whether meals were provided by an employer during this meeting petitioner asserted that it doesn’t matter if mariners receive a meal or not they’re still entitled to a deduction on date petitioner sent a letter to ra campos titled post meeting letter petitioner discussed his conversation with ra campos in the letter asserting among other things that during the meeting i also told you that i had stopped claiming meal deductions since late march awaiting further guidance from your office with you sic statement to me that you now understand why i am claiming meals for merchant sailors i can only assume that you are now more comfortable with me claiming meals for mariners if i am misunderstanding that you are now comfortable with me claiming meals for mariners send me a written response without a written response by august 25th i will assume all is now ok and will start claiming meals again for my mariners the date meeting was the last meeting between ra campos and petitioner for the investigation ra campos concluded that petitioner should be enjoined from claiming meal deductions for his mariner clients ra campos prepared a written injunction referral dated date in which he discussed the background of petitioner’s case his research and various discussions with petitioner petitioner’s legal logic for his positions and petitioner’s inability to provide support for his positions ra campos wrote that petitioner relied on oral testimony from his mariner clients who told him that they did not consider the food provided as meals mr kapp however stated that he failed to contact the shipping companies and inquire as to the industry practice of grocery allowance under the section harm to government ra campos wrote that petitioner continues to actively participate in the preparation of federal tax returns that falsely claim the mariner’s deduction which leads to either an overstated refund or substantially reduced tax_liability ra campos also wrote that petitioner continues to express his belief that his method and his interpretation of the tax code is correct and continued to prepare returns as usual even though he was explained the position of the irs before the filing due_date and ‘had agreed to cease claiming meal deductions as he had done previously’ c draft interoffice memorandum in an associate at the firm of petitioner’s la attorney wrote a 12-page draft interoffice memorandum dated date addressed to petitioner’s la attorney summarizing his preliminary thoughts the associate analyzed petitioner’s position on meal deductions for mariners reviewed the sources cited by petitioner and ra campos and systematically explained why petitioner’s positions were not supportable by caselaw or irs administrative sources the following is an excerpt from the associate’s draft interoffice memorandum i have concluded that the irs pronouncements cited by mr campos support his conclusion but little if any authority relied upon by mr kapp supports the position he takes the central problem these mariners face is that there is no evidence that they incurred or reasonable sic expected to incur expenses for their own meals while aboard the vessel therefore they cannot benefit from the revenue procedures deeming certain expenses substantiated although the court does not explicitly say so a fair reading of johnson is that the court denied the meal deduction portion of the m ie rate because meals were provided lastly a plain reading of revproc_2004_60 leads me to the conclusion that the per_diem rate for meals can only be used if an employee pays for or incurs meal expenses the materials cited by mr kapp do not justify his conclusion as explained above johnson and for that matter westling at best support an incidental expense deduction but add little in the context of meal deduction not only do they not provide support for his position they seemingly contradict it moreover any arguments raised in the trial briefs submitted by mr kapp in those cases but not adopted or addressed by the court in its opinion are merely positions of the taxpayer and nothing more the above analysis does not foreclose the possibility that mr kapp could ultimately be successful on the issue before a judge i have not seen any court opinions squarely addressing the exact issue presented here and it may be one of first impression also additional factual development should take place before a more definitive position can be taken however it appears to me that the weight of authority favors the government on the issue petitioner read the draft interoffice memorandum on or shortly after date petitioner did not receive a written legal opinion from another private attorney about his position on meal expense deductions for mariners d petitioner’s website posting during the investigation in late date or early date petitioner posted on his websites a document titled a few words of guidance about this website from my office and the irs dollar_figure petitioner asserts that i t has been recently brought to 23in this document petitioner asserts the u s patent office has just continued the attention of my tax office and to some irs personnel that a small minority of viewers to this website are either misunderstanding or intentionally miscalculating the allowable travel deductions available to qualifying taxpayers petitioner then discusses a number of what he describes as common misstatements and misunderstanding regarding my clients’ johnson westling tax_court decisions misunderstandings and then for each provides what he asserts is the correct answer titled the better approach one of the misunderstandings that petitioner lists is that t he tax_court prohibited johnson westling from claiming a meal deduction and thus no mariners are to be allowed a meal deduction in the corresponding better approach petitioner asserts that my tax office unilaterally and specifically limited my clients’ tax trial to just demanding incidental_expenses because each of the now irs travel revenue procedures already allows meals the tax_court in johnson again agreed with my office that meals could also be claimed by all qualified mariners this statement in better approach was clearly contrary to advice that the petitioner received from his counsel regarding legal support for his positions continued officially awarded our tax office with a u s patent x civil case and the permanent injunction a civil complaint in early the doj sent petitioner a letter informing him that it was considering filing a lawsuit and providing him an opportunity to call and discuss the casedollar_figure the doj attached to this letter a copy of the complaint it planned to file petitioner received and read the letter but he did not contact the government in response to it on date the doj filed a complaint on behalf of the united_states against petitioner in the u s district_court for the central district of california western division commencing no cv gps pjwx civil case the united_states filed suit under sections and actions to enjoin specified_conduct related to tax_shelters and reportable_transactions to restrain and enjoin kapp from preparing federal_income_tax returns based on the mariner tax 24respondent asserts in his opening brief that the letter was dated date a copy of this letter was not made a part of the record 25under sec_7407 a district_court may enjoin a tax_return_preparer who has engaged in several types of conduct including conduct subject_to penalty under sec_6694 or any other fraudulent or deceptive conduct which substantially interferes with the proper administration of the internal revenue laws sec_7407 and b a d deduction described below or on other unrealistic positions the united_states described the mariner’s tax deduction as follows even though the mariners were not charged for and did not pay for the meals provided by their employers kapp prepared and filed returns that claimed a mariner’s tax deduction or business_expense deduction calculated with reference to the number of days the mariner was on board a vessel and a per_diem_allowance on information and belief the mariners told kapp or provided documentation to him advising how many days they were on a boat and kapp then multiplied that number by the per_diem kapp then subtracted a dollar_figure a day fee for the amount of groceries purportedly provided by the employer the result was entered on schedule a attached to the mariners’ form_1040 and claimed as an unreimbursed employee_business_expense for federal tax purposes the complaint states among other things that in date date and date federal courts in louisiana and alabama permanently enjoined several return preparers who had prepared federal_income_tax returns based on the mariner tax deduction and that doj had issued a prior press release on date about these cases stating that in the typical case the preparers prepared returns claiming business_expense deductions for meals or other incidentals that were provided to the mariners without charge by their employers b petitioner’s actions after the complaint was filed in april or date shortly after the complaint was filed petitioner sent an email titled the left hand of the government does not seem to know what the right hand is doing to approximately of his clients he asserted that the doj and the irs were ignoring the authorities that allow mariners to deduct meal expenses while working aboard their ships and had not interviewed or questioned him about his positions notably he wrote these government attorneys did not realize the irs published position for the last years thru is to allow mariners to claim meals surprised so were these government attorneys when they finally let me direct them to look at the irs website petitioner referred to the revenue procedures and the federal travel regulations he had been citing for his legal authorities in support of this assertion c depositions petitioner was deposed for the civil case during three separate sessions on september december and date respectively during the deposition counsel for the united_states questioned petitioner about among other things his interpretation of the relevant revenue procedures and he testified that the requirement that a taxpayer pay or incur an expense to claim a deduction is waived by these revenue procedures see infra appendix b he also testified that he was aware that it was industry practice for the employers of his deep sea mariner clients and employers for some of his other mariner clients including tugboat mariners to provide them with all daily meals including breakfast lunch and dinner while working aboard the vessels and he continued to prepare income_tax returns for mariner taxpayers claiming deductions for meal expenses after the complaint was filed and as of the deposition date during the deposition petitioner also testified that his email to clients sent in april or date included some misstatement of facts and misrepresentations for example he did speak to irs representatives who asked him questions about the so-called mariner tax deduction ie eo sims and ra campos who interviewed him and he did not direct government attorneys to look at the irs website to prove his position on that deduction petitioner subsequently testified that he generally did not require his mariner clients to provide documents showing whether meals were provided by their employers nor did he question them about whether meals were provided he further testified that from march to date he did not prepare any income_tax returns for clients following a meeting with ra campos in date wherein he explained his position he indicated that on the basis of that interaction he was left with the distinct understanding from ra campos that at that point the government understood what i was doing and was comfortable d permanent injunction cross-motions for summary_judgment were filed relating to whether petitioner should be permanently enjoined from preparing returns that claim deductions for mariners who receive free meals from their employers the ‘mariner’s tax deduction’ or ‘mtd’ in his declaration submitted in opposition to the government’s motion for summary_judgment petitioner asserted that he had stopped the practice of claiming the mariner tax deduction as promised in his letter dated date but that he had recently resumed claiming it on behalf of his mariner clients on the basis of the alleged approval of ra campos mr kapp wrote i had a long meeting with irs agent george campos on date during which i reviewed my legal position with him in detail at the end of the meeting mr campos sort of threw his arm around me and stated now i understand since mr campos at no time during or after the meeting stated that he disagreed with my position or that my position was frivolous i interpreted mr campos’ s statement as an endorsement of my legal position 564_f3d_1103 9th cir on date the district_court heard argument on the parties’ cross-motions for summary_judgment by order dated date the district_court denied petitioner’s motion and granted the government’s motion the district_court analyzed petitioner’s position under sec_162 and sec_274 the johnson and westling cases and the various other authorities petitioner cited concluding that c ontrary to defendant’s petitioner’s allegations the mtd is not allowable under the tax code the district_court also concluded that petitioner’s actions violated sec_6694 as shown above the mtds were illegal and defendant therefore violated sec_6694 however the treasury regulations provide a safe_harbor where the preparer’s position had a realistic possibility of being sustained on the merits in light of the analysis in the previous section there was no realistic possibility that the mtd deductions would be sustained defendant’s position could be even considered frivolous given the clear illegality of the mtds under johnson the burden therefore shifts to defendant to show that he acted in good_faith in promoting the mtds as discussed in the previous section none of the authorities defendant relies upon offers credible support for his position that mariners are entitled to m ie deductions for expenses they never incurred moreover a reasonable accountant would have realized that statements made in one particular case cannot simply be taken at face value as defendant suggests but must be interpreted with respect to relevant authority on the subject defendant’s selective interpretation and reliance on these authorities in the face of irs statements to the contrary was not in good_faith because the district_court concluded that the government was entitled to an injunction under sec_7407 it did not opine about whether an injunction was appropriate under sec_7408 also on date the district_court filed a judgment and permanent injunction against petitioner restraining and enjoining him from a broad range of activities relating to preparing income_tax returns for mariner taxpayers including preparing income_tax returns or documents to be used in connection with any material matter arising under the internal revenue laws ie income_tax returns and other tax documents that claim the mtd the district_court also ordered him to within days provide a list of all persons or entities for whom he prepared returns any portion of a return amended returns or refund claims which assert or rely on the position that mariners may claim tax deductions for meals that were provided to them without cost from date through date the date of the judgment post a link to the district court’s order on his websites and explain to his clients that the district_court had held that he had incorrectly advised them about the mtd xi compliance with the permanent injunction and amended returns a client list in late august or date petitioner called ra campos because he was reviewing the returns to ensure that the ones that he was going to give were the ones that had the meal deductions on the returns so he was ensuring that he was giving the right ones on the client list that he had to provide pursuant to the permanent injunction on date petitioner filed with the district_court and served on the doj a client list with a certificate_of_compliance signed under penalty of perjury stating in part a with respect to tax returns prepared for the tax years i have submitted to plaintiff a list of all persons or entities for whom i have prepared returns or any portion of a return amended returns or refund claims which asserted or relied upon the position that mariners may claim tax deductions for meals that were provided to them without cost in preparing such list i have made a good_faith examination of my client files and tax returns i believe in good_faith that any inadvertent omissions would constitute less than of the entire list submitted b with respect to tax returns prepared prior to it is the practice of my office to retain copies of client tax returns and records for only a three year period accordingly my office records are incomplete i have personally conducted an extensive and good_faith examination and i have included on the list those taxpayers who may have asserted said tax deduction on their returns for whom i was able to locate relevant records for the period however there may be other taxpayers for which i have no records the 117-page client list reflects the names taxpayer identification numbers addresses and tax years of clients for whom petitioner prepared individual income_tax returns for taxable years through for many of these clients he prepared income_tax returns for multiple years as relevant here the client list reflects clients for and clients for for which mr kapp may have asserted said tax deduction on their returns the client list also reflects that for taxable years through mr kapp prepared the following number of returns or any portion of a return amended returns or refund claims which asserted or relied upon the position that mariners may claim tax deductions for meals that were provided to them without cost year number of clients big_number big_number big_number b amended income_tax returns after the district_court entered the judgment and permanent injunction against him petitioner went through his client list and client files and for an estimated big_number mariner clients he prepared amended income_tax returns on which he removed a deduction for meals on schedule a line he sent the amended returns to his mariner clients informing them of the injunction and suggesting that they file the amended returns he did not charge his clients for preparing the amended returns and let each client ultimately decide whether to file any amended_return s c letter to michael pahl the attorney who handled petitioner’s case before the district_court sent a letter dated date to michael pahl an attorney with the doj who prosecuted petitioner in the civil case petitioner’s attorney wrote this will confirm the telephone conversation we had on friday date as i advised mr kapp is in the process of filing amended tax returns for mariners whose names appeared on the list of clients specified in the permanent injunction in the course of doing so mr kapp has discovered that some names were included on the client list that should not have been for example some of the mariners whose names appeared on the list actually incurred meal expenses while traveling away from home on their vessels in addition it appears that some of the amended tax returns filed by mr kapp also included mariners who had actually incurred meal expenses and whose returns need not have been amended during our conversation i advised you of the foregoing and that an amended list would in all likelihood be prepared and served on the department of justice and filed with the court there is nothing in this record indicating that petitioner provided the doj or the district_court with an amended client list it also does not appear that he provided any updated information or amended filings to the doj or the district_court with respect to the above-mentioned amended returns xii appeal to the court_of_appeals for the ninth circuit petitioner appealed the district court’s entry of a permanent injunction to the court_of_appeals for the ninth circuit the parties presented argument on date on date the court_of_appeals filed kapp 564_f3d_1103 affirming the district court’s decision in its entirety the court_of_appeals held as relevant here because kapp claimed deductions on behalf of mariners who did not pay or incur meal expenses he prepared returns that understated liability each of petitioner’s positions with respect to deep sea mariner clients and tugboat mariner clients was unreasonable and petitioner was not entitled to rely on the good-faith defense to the sec_6694 penalty because he did not reasonably rely on the advice of other tax preparers id pincite see infra appendix c with respect to the good-faith defense to the sec_6694 penalty petitioner asserted that he sought advice from a number of individuals when writing his articles including a general services administration employee and private attorneys but the court_of_appeals concluded that he did not prove that they qualified as tax preparers and they were aware of all of the relevant facts underlying the returns he filed claiming the mariner’s deduction kapp f 3d pincite further the court_of_appeals affirmed that the irs attorneys contacted by kapp informed him that they could not officially comment on his articles and that there was no procedure to set up a meeting to provide advice specific to his situation id notably the court concluded that petitioner’s counsel during the investigation the only attorneys who appear to have analyzed his position in light of all the relevant facts concluded that he was not entitled to claim the deduction id see also infra appendix c xiii the balla and zbylut cases before the tax_court after the permanent injunction the court issued two opinions involving petitioner’s mariner clients and specifically addressing his position regarding tugboat mariners balla v commissioner tcmemo_2008_18 wl and zbylut v commissioner tcmemo_2008_44 wl a balla v commissioner jozsef balla a merchant mariner was employed by hornbeck offshore operators hornbeck and worked on a tugboat during taxable_year sec_2002 and hornbeck provided mr balla with meals_and_lodging without charge while he was assigned to a vessel and on active status hornbeck did not provide mr balla with a per_diem cash allowance for work-related meals or incidental_expenses petitioner prepared mr and mrs balla’s form sec_1040 u s individual_income_tax_return for taxable_year sec_2002 and electing the filing_status of married filing joint_return as relevant here for each year mr and mrs balla claimed a deduction for meals and incidental_expenses on schedule a line computed using the m ie rate set forth in the revenue procedures the supplemental tug barge sailor travel schedule computed the deduction for as follows number of travel day sec_80 port of destination guayama san juan puerto rico arecibo san juan puerto rico guayaquil ecuador st croix virgin islands mayaguez other puerto rico san juan puerto rico aguirre san juan puerto rico yabaccoa other puerto rico oconus m ie rate by city dollar_figure total sailor travel costs allowed per oconus rates less employer_provided reimbursements sailor travel allowance in excess of reimbursements total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number using the same methodology the ballas claimed a deduction for meals and incidental_expenses or sailor travel allowance in excess of reimbursements of dollar_figure on their schedule a line petitioner attached to each of the ballas’ and form sec_1040 the following documentation purporting to support the deduction authorities on which they relied in support of their tax position a port list for the vessel on which mr balla was stationed during the year and a schedule listing ports to which mr balla traveled during the year he did not provide receipts other documentation or explanations to substantiate the amounts or business_purpose of the expenses claimed the irs issued notices of deficiency to the ballas for taxable_year sec_2002 and disallowing a number of deductions including the deductions for meals and incidental_expenses for each year the ballas timely petitioned the tax_court petitioner’s office assisted the ballas with the filing of their petition on date the court filed its opinion at tcmemo_2008_18 upholding as relevant here the irs’ determination disallowing the ballas’ claimed mtd for and relying on the johnson opinion the court held that under sec_162 and sec_274 and the sec_274 regulations a taxpayer is not entitled to deemed substantiated deductions for meals if he did not incur or pay any meal expenses and the federal travel regulations require that the m ie rate be adjusted for meals provided to government employees by the government but not less than the amount allowed for incidental_expenses and that since the revenue procedures apply the m ie rate for non-government employees under the regulation a taxpayer must decrease the m ie rate to account for meals provided by the taxpayer’s employer balla v commissioner wl at the court also stated that the ballas argue that this issue is novel to the court we disagree w e explicitly stated in johnson v commissioner supra pincite ‘we do not read the revenue procedures to allow a taxpayer to use the full m ie rates when he or she incurs only incidental_expenses ’ id at b zbylut v commissioner raymond zbylut a merchant mariner was employed as a temporary employee by american ship management llc american ship and matson to work on tugboats during american ship and matson each provided meals without charge to mr zbylut while he was assigned to a vessel and on active status neither american ship nor matson provided mr zbylut with a per_diem cash allowance for work-related meals or incidental_expenses petitioner prepared mr and mrs zbylut’ sec_2002 form_1040 electing the filing_status of married filing joint_return and claiming on schedule a line a deduction for meals and incidentals expenses of dollar_figure computed using the m ie rates for mr zbylut’s various ports of destination for multiplied by the number of days traveling petitioner attached tax authorities on which his clients relied in support of their tax position a port list for the vessels on which mr zbylut was stationed during the year and a schedule listing ports to which mr zbylut traveled during the year neither petitioner nor the taxpayers provided receipts other documentation or explanations to substantiate the amounts or business_purpose of the expenses claimed the irs issued to the zbyluts a notice_of_deficiency for taxable_year disallowing a number of deductions including the above-mentioned dollar_figure deduction the zbyluts timely petitioned the tax_court petitioner’s office assisted the zbyluts with the filing of their petition on date the court filed the opinion at tcmemo_2008_44 upholding as relevant here the irs’ determination disallowing the mtd similar to the holding in balla v commissioner tcmemo_2008_18 the court applied johnson v commissioner t c pincite and reached the holding that under sec_162 and sec_274 and the relevant sec_274 regulations a taxpayer is not entitled to deemed substantiated deductions for meals if he did not incur or pay any meal expenses and the federal travel regulations require that an m ie rate be adjusted for meals provided to government employees by the government but not less than the amount allowed for incidental_expenses and that since the revenue procedures apply the m ie rate for non-government employees under the regulation a taxpayer must decrease the m ie rate to account for meals provided by the taxpayer’s employer zbylut v commissioner wl at xiv penalty assessment ra campos used the client list petitioner provided in date to compute the sec_6701 penalty imposing a dollar_figure penalty for each income_tax return which petitioner stated he had prepared for taxable years through a total of big_number returns additionally ra campos compiled an internal list from the irs database of approximately big_number taxpayers whose returns petitioner prepared for taxable years through and which claimed a schedule a unreimbursed employee expense deduction ra campos compared this list with petitioner’s client list and found that petitioner’s client list had more income_tax returns because it included approximately to returns for which petitioner had prepared only the travel schedule for the client a copy of this internal list was not made a part of the record in date ra campos made the initial determination to assert sec_6701 penalties totaling dollar_figure for taxable years through against petitioner this number included dollar_figure in penalties for the years in issue on the basis of the big_number tax returns identified for taxable_year sec_2002 through ra campos generated a civil penalty approval form and had the penalties approved and the form signed by his immediate supervisor on date the irs assessed the sec_6701 penalties on date xv income_tax returns in the record the client list identifies big_number separate returns for tax_year sec_2002 through inclusive for which petitioner applied the mtddollar_figure because of the government’s return retention policy respondent was not able to find all of the returns on the client list for the tax years in issue respondent was able to find big_number income_tax returns and amended income_tax return sec_27 for which petitioner prepared either the entire return or solely the travel schedule for taxable_year sec_2002 through using the client list the parties stipulated an exhibit which 26the client list identifies an additional tax returns for taxable years and years which are not in issue 27the amended tax returns are relevant here in that they include an attached copy of the original schedule a showing the mtd originally claimed for each client consists of electronic copies of these big_number tax documents plus an additional three tax documents for taxable_year a year which is not in issue see supra note for some of these returns the travel schedule is not attached to the copy included in the record but a travel schedule was attached to the original return when it was filed of the big_number returns in the record related to the years in issue respondent has conceded that returns included both a form_1040 and a form 1040x amended u s individual_income_tax_return for the same taxpayer for the same tax yeardollar_figure this leaves big_number individual tax returns in the record for the years in issue that consist of either a form_1040 or a form 1040x for the same taxpayer for an individual year that claim the mtd the parties stipulated these big_number tax returns in the record as follows tax_year original return sec_5 big_number amended returns -0- -0- travel schedules -0- -0- total big_number 28the record includes three tax returns relating to tax_year which is not in issue in this case it is unclear whether the three tax returns would have an understatement if the mtd is removed total big_number big_number big_number big_number of the big_number returns or schedules identified above respondent has conceded that only big_number tax documents reflect an understatement if the mtd is removed the remaining returns do not have an understatement because of either the operation of the amt or the taxpayer’s claiming the standard_deduction instead of the itemized_deduction when filing his or her return xvi cdp hearing and petition the irs issued a notice_of_intent_to_levy and notice of your right to a hearing levy notice dated date and two lien notices dated date to collect the sec_6701 penalties on date petitioner submitted a written request for a cdp hearing in response to the lien notices asserting that he is not liable for the sec_6701 penalties assessed petitioner also timely submitted a written request for a cdp hearing in response to the levy notice in which he asserted that he is not liable for the sec_6701 penalties assessed by letter dated date settlement officer so alicia flores notified petitioner and his representative robert b martin that a cdp hearing was scheduled for date and explained that petitioner would have to submit financial information with supporting documentation and bank records if he wanted to be considered for collection alternatives on date attorney martin participated in the cdp hearing via telephone for all three notices with so flores during the hearing attorney martin informed so flores that petitioner was not interested in seeking collection alternatives and that he would wait for the notices of determination and challenge the penalties before the tax_court petitioner did not submit the financial information and documentation requested in so flores’s letter before during or after the hearing as indicated supra note notices of determination were issued on date in his timely filed petitions petitioner asserts only that t he commissioner erred in his determination that petitioner is subject_to penalties under code sec_6701 in the aggregate amount of dollar_figure opinion i procedural matters before we address the substantive issues presented in these cases we first address some procedural matters a evidentiary objection sec_1 admissibility of civil penalty approval form29 at trial petitioner objected to the admission into the record of a copy of the civil penalty approval form workpaper penalty approval form and accompanying form_2866 certificate_of_official_record dated date related to the penalties at issue petitioner objects to the admission of the penalty approval form on four grounds that the penalty approval form constitutes hearsay that production of the penalty approval form was untimely as it was not produced as part of a freedom_of_information_act foia request from date that production of the penalty approval form was untimely because it was not produced at least days before trial in accordance with this court’s standing_pretrial_order and that the authenticity of the form is questionable because the initials on the proffered p enalty a pproval f orm do not match the initial signature of the ‘reviewer’ on the forms that were in the administrative file as stipulated we will address each objection herein 29we limit our discussion here as to the question of admissibility and discuss infra pp the questions of appropriate supervisory approval and verification petitioner’s principal argument is that the penalty approval form is offered as proof of managerial approval under sec_6751 and is therefore inadmissable as hearsay petitioner further contends that the hearsay exception in rule of the federal rules of evidence for a record of public_office does not apply respondent contends that the penalty approval form is not hearsay because it falls under an exception in rule of the federal rules of evidence we agree with respondent pursuant to rule of the federal rules of evidence records of regularly conducted activity are not excluded as hearsay if the following conditions are satisfied a the record was made at or near the time by--or from information transmitted by--someone with knowledge b the record was kept in the course of a regularly conducted activity of a business organization occupation or calling whether or not for profit c making the record was a regular practice of that activity d all these conditions are shown by the testimony of the custodian or another qualified witness or by a certification that complies with rule or or with a statute permitting certification and e the opponent does not show that the source of information or the method or circumstances of preparation indicate a lack of trustworthiness rule of the federal rules of evidence provides that certified domestic records of regularly conducted activity are self-authenticating if they meet the requirements of rule a - c as shown by a certification of the custodian or another qualified_person that complies with a federal statute or a rule prescribed by the supreme court the court has examined the penalty approval form and finds it is a record kept in the ordinary course of a business activity as shown by the form_2866 see fed r evid petitioner next argues that the penalty approval form should not be admitted into the record because it was not included in an earlier foia request made to the irs on date petitioner submitted an foia request to the irs for copies of the administrative files pertaining to the penalty charged against the preparer under sec_6701 for the years through respondent objects to petitioner’s argument on the ground that it is misleading respondent argues that petitioner’s foia request was for documents related only to tax years through the penalty approval form also covers tax_year which is outside the scope of the foia request respondent contends that the document would not have been included in the response to the foia request for this reason we have held that foia establishes an orderly procedure for enforcement of the act through the commencement of an action in the u s district courts see u s c sec_552 and therefore foia matters do not affect issues before this court 65_tc_1014 bennett v commissioner tcmemo_1997_505 wl at maple v commissioner tcmemo_1990_567 therefore this court will not undertake to implement the provisions of foia and will not consider foia requests in deciding the admissibility of evidence petitioner further objects to admission of the penalty approval form because it was provided to petitioners via email on date days before the trial held on date thus it was not exchanged at least days before trial as required by the court’s standing_pretrial_order 14-day rule respondent asserts that the penalty approval form was properly authenticated and exchanged with petitioner immediately following a conference call on date respondent contends and petitioner has not denied that petitioner raised the supervisory approval requirement of sec_6751 for the first time on that conference call for this reason respondent asserts that petitioner was not prejudiced by receipt of the penalty approval form fewer than days before trial the court’s standing_pretrial_order provides that one possible sanction for violating the 14-day rule is the exclusion of evidence that was not exchanged in accordance with that requirement see rule b unexcused failure to comply with any standing_pretrial_order may subject a party or a party’s counsel to sanctions the 14-day rule is intended to allow the opposing party opportunity to review evidence to prepare any challenge or rebuttal kornhauser v commissioner tcmemo_2013_230 at n citing dunn v commissioner t c memo aff’d 632_fedappx_421 9th cir in weighing the appropriate sanction for violation of the 14-day rule the court considers whether the opposing party was prejudiced by the failure see thompson v commissioner tcmemo_2011_291 wl at n morris v commissioner tcmemo_2008_65 wl at aff’d 431_fedappx_535 9th cir in morris v commissioner wl at for example we concluded that the commissioner was prejudiced because the taxpayer’s records were discovered at trial to be full of errors and the commissioner had insufficient time to review the proffered documents we also consider why a party failed to comply with the standing_pretrial_order and absent good cause we do not hesitate to enforce the 14-day rule see rodriguez v commissioner tcmemo_2017_173 at citing kaplan v commissioner tcmemo_2016_149 at respondent claims that petitioner has not been prejudiced by his providing the penalty approval form_11 days before trial rather than the full days as ordered we agree this court issued its opinion in graev v commissioner graev iii 149_tc_485 supplementing and overruling in part 147_tc_460 on date the court recognizes that there have been a number of developing legal issues in flux since that opinion was issued following the issuance of grave iii this court has allowed the record to be reopened posttrial in a number of cases for the purpose of admitting evidence of appropriate supervisory approval where it was available see eg dorval v commissioner tcmemo_2018_167 at allowing the admission because the evidence was not cumulative was material to the penalty issue in the case and probably would change the outcome householder v commissioner tcmemo_2018_ at such holdings by the court were in the interest of justice both because the respective record in each case was closed before the issuance of graev iii and because the taxpayers in each case did not raise sec_6751 as an issue before trial dorval v commissioner at householder v commissioner at although the graev iii opinion had been issued before the commencement of trial in these cases petitioner similarly did not raise sec_6751 as an issue until the conference call days before trial at which time the evidence of approval was promptly produced we conclude that petitioner was not prejudiced by respondent’s production of the document days before trial finally petitioner asserts that the initials on the penalty approval form do not match ms huberman’s signature on other documents in the record presumably as a means of questioning the authenticity of the document we disagree at trial ra campos testified that the original penalty approval form was initialed by his supervisor and that the initials found on the copy of the document were authentic ra campos’ basis for identifying ms huberman’s signature was his personal experience of seeing her sign documents many times we find his testimony persuasive in contrast petitioner has offered no substantive evidence that the disputed document or ra campos’ testimony is somehow unreliable for the aforementioned reasons we will admit the penalty approval form into evidence under rule of the federal rules of evidence respondent’s relevancy objections the stipulation of facts includes three exhibits proffered by petitioner respondent objected to these exhibits on the grounds that they are not relevant the first exhibit is a copy of the trial transcript in the consolidated trial of johnson and westling dated tuesday date trial transcript evidence is relevant if it has any tendency to make the existence of any fact that is of consequence to the determination of the action more or less probable than it would be without the evidence fed r evid relevant evidence is generally admissible unless specifically barred by the u s constitution a federal statute another federal rule_of evidence or other rules prescribed by the supreme court fed r evid the trial transcript for the johnson and westling cases is relevant because it provides additional background on the respective taxpayers petitioner’s preparation of their tax returns and their cases before this court each of these points is relevant to petitioner’s knowledge of the law surrounding the mtd therefore we overrule respondent’s relevance objection and receive the trial transcript into evidence the remaining exhibits are letters that relate to a petitioner’s foia request covering materials the irs used to train its employees in understanding and implementing federal travel regulations for travel-related expenses the second exhibit is a copy of an unsigned letter dated date from the law firm which handled petitioner’s foia request petitioner’s foia attorney to the internal_revenue_service disclosure scanning operation the third exhibit is a letter dated date from disclosure specialist christi hardee to petitioner’s foia attorney we sustain respondent’s relevance objections with respect to each exhibit for the same reason that we concluded foia requests were not of consequence to our conclusion as to the admissibility of the penalty approval form see supra pp petitioner’s relevancy objection as a part of the stipulations in these cases respondent submitted a letter from petitioner’s la attorney to ra campos dated date petitioner objects to this exhibit as irrelevant and or immaterial the contents of the letter relate to opinions and advice given to petitioner by his counsel and petitioner’s understanding of the law and the irs’ position on the law surrounding meal deductions for tugboat mariners as of date the opinions advice and discussions with the irs on these matters in are relevant and material to petitioner’s motives and knowledge of the tax law this is clearly a fact that is of consequence to the determination of the action within the meaning of rule of the federal rules of evidence under these circumstances we conclude that the exhibit is relevant we overrule petitioner’s relevance objection and receive the exhibit into evidence b petitioner’s motions to strike on date respondent filed his simultaneous opening brief respondent’s opening brief as an attachment to respondent’s opening brief respondent included two appendixes appendix is described within the brief as an excel spreadsheet using the records in evidence identifying the big_number amended returns prepared by petitioner resulting in an understatement appendix is described within the brief as an excel spreadsheet using the records in evidence to identify big_number returns that result in an understatement after the mtd is removed on january and date petitioner filed posttrial motions collectively petitioner’s motions to strike under rule sec_52 and sec_143 requesting that the court strike both appendixes from respondent’s opening brief on the grounds that they constitute new evidence that was not previously made a part of the record on january and date respondent filed objections to petitioner’s motions to strike petitioner asserts that neither the 24-page appendix nor the 66-page appendix was the subject of a stipulation offered as evidence at trial or otherwise a part of the record in these cases petitioner further asserts that both appendixes represent new evidence which respondent attached to his brief respondent objects to petitioner’s motions to strike on the basis that all of the documents namely the tax returns amended tax returns and tax schedules that petitioner prepared for his mariner clients relied upon to create appendixe sec_1 and are in the record and the appendixes serve only to illustrate respondent’s arguments setting out in summary format evidence that is already in the case record in sum respondent asserts that the appendixes should not be considered new evidence but rather guides to assist the court in reviewing the voluminous case evidence summaries calculations and other statements in a party’s brief or documents attached to a party’s brief do not constitute admissible evidence and this court will not consider them see rule c 48_tc_704 aff’d per curiam 413_f2d_1047 9th cir 40_tc_330 wl mears v commissioner tcmemo_2013_52 sandberg v commissioner tcmemo_2011_72 rule of the federal rules of evidence provides that a proponent may use a summary chart or calculation to prove the content of voluminous writings that cannot be conveniently examined in court normally the proponent of a summary will present a proper foundation as to the correctness of such a summary exhibit for example a government agent can present summary testimony and documents typically at the end of a trial to support computations in a bank_deposits analysis see eg 730_f2d_1292 9th cir holding that summary charts are not to be admitted in evidence or used by the jury during deliberations but can be used as testimonial aids during the agent’s testimony and during closing arguments rule of the federal rules of evidence presumes that the summary document will not be offered as independent evidence by the proponent and that opposing counsel will have an opportunity to cross-examine the proponent as to the accuracy of the underlying evidence in the record and any analysis supporting the evidence see 616_f2d_1034 8th cir where charts which fairly summarize the evidence are used as an aid in understanding the testimony already introduced and the witness who prepared the charts is subject_to cross-examination with all documents used to prepare the summary the use of charts is proper citing 438_f2d_858 5th cir we address each of respondent’s appendixes to decide whether to grant petitioner’s motions to strike appendix appendix consists of five columns which give the following information in relation to each of the big_number amended returns in the evidence name of taxpayer tax_year tax form the first bates page number of exhibit 83-j where the return appears and an alleged understatement_of_tax petitioner contends that respondent provided no explanation regarding how he arrived at the amount of each understatement respondent contends that all information in appendix is gleaned from the individual amended tax returns contained in exhibit 83-j and thus is just a summary of what the returns reflect appendix appendix consists of columns giving the following taxpayer information for each of the big_number original tax returns in evidence a b taxpayer name beginning bates page number for exhibit 83-j showing the first page of the return in question c mtd claimed on travel statement d e f total travel days incidental rate allowed by the applicable revenue_procedure new incidental amount after removal of mtd g adjusted amount mtd removed from the return h i j k l original taxable_income as reported on return adjusted_taxable_income as calculated by respondent after mtd removal new tax as calculated by respondent after mtd removal old tax as reported on return and understatement as calculated by respondent and based on the difference between the old tax and the new tax as with appendix petitioner contends that appendix is not a summary of anything in the tax returns in evidence respondent contends that the spreadsheet in appendix is merely a guidance document summarizing information from the tax returns in evidence respondent did not present a summary witness to explain the calculations nor provide petitioner the opportunity to test the correctness of the calculations appendix would require additional calculations and analysis by respondent’s own admission the calculations require a series of steps to identify items on a return separating not so clearly identified calculations of tax on the basis of identification and assumptions applying the code and revenue procedures with respect to some of the items and comparing the original and amended returns specifically the information in columns f g i j and l of appendix are computations relating to big_number returns that respondent makes for the first time in his opening brief column f requires application of the incidental rate found in the applicable revenue_procedure multiplied by the number of travel days reflected in each taxpayer’s return column g requires calculation of a deduction based on the incidental rate calculated in column f column i shows respondent’s proposed adjusted_taxable_income for each taxpayer including the mtd adjustment while column j shows the total_tax computed using column i and the appropriate tax table for the tax_year in issuedollar_figure finally the alleged understatements in column l are computed by subtracting the tax reported on each original return from respondent’s proposed tax due column j column k the foundation for the analysis calculations and conclusions could have been presented through a summary witness and summary document petitioner would have had an opportunity to review and test the accuracy of the analysis and calculations and compare the summary document to the returns in the record petitioner was denied that opportunity and the court likewise did not have a full and fair opportunity to consider the summary presented with a proper foundation 30the court notes that appendix does not include a column showing the tax_year for each return these calculations would further require the appropriate tax_tables for the years in issue none of which are included in the record as indicated rule of the federal rules of evidence anticipates that the proponent of a summary document will provide a proper foundation through a qualified witness such a foundation might assist the court in providing an explanation and analysis of the calculations included in the summary respondent failed to do this as respondent did not provide the numerous calculations and analysis before or at trial petitioner did not have an opportunity to review appendix or appendix for accuracy because the summaries were not properly made part of the record the court agrees with petitioner that the information in appendixe sec_1 and may not be considered consequently petitioner’s motions to strike appendixe sec_1 and will be granted and these documents are deemed stricken ii collection review and sec_6701 the primary issue for the court to decide in the context of this collection review proceeding is whether petitioner is liable for a penalty for aiding_and_abetting an understatement_of_tax liability pursuant to sec_6701 we briefly discuss the collection review proceeding and then discuss the elements of sec_6701 a collection_due_process the secretary31 is authorized to collect tax by levy upon property and property rights of a taxpayer liable for taxes if such person fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 a tax may include the liability for a sec_6701 penalty see sec_6671 see also blaga v commissioner tcmemo_2010_170 wl at before the secretary may levy upon the taxpayer’s property the secretary must first notify the taxpayer in writing of the intent to levy sec_6331 and the taxpayer’s right to a cdp hearing sec_6330 if a taxpayer makes a timely request for a hearing the hearing shall be held before an impartial officer_or_employee of the appeals_office sec_6330 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such 31the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 review are set by caselaw where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 where the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner t c pincite when the court conducts a de novo review of the underlying liability we review all determinations not involving the underlying liability for abuse_of_discretion gardner v commissioner 145_tc_161 aff’d sub nom united_states v 704_fedappx_720 9th cir 119_tc_252 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the parties agree that petitioner’s underlying liabilities for tax_year sec_2002 through are properly at issue accordingly we review de novo petitioner’s liability for the sec_6701 penalties see goza v commissioner t c pincite see also 131_tc_54 n during an appeals_office cdp hearing the appeals officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 respondent issued two notice_of_determination concerning collection action s under sec_6320 and or each dated date in the notices of determination respondent confirmed that the requirements of all applicable law and administrative procedure had been met as indicated we review this verification requirement for abuse_of_discretion see gardner v commissioner t c pincite craig v commissioner t c pincite this court will review the appeals officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the appeals hearing 131_tc_197 supplemented by 136_tc_463 for penalties under sec_6701 respondent’s burden of production includes the burden of producing evidence establishing that the penalties were personally approved in writing by the immediate supervisor of the individual making such determination as required by sec_6751 see graev iii t c pincite the sec_6701 penalties do not fit either of the statutory exceptions to this supervisory approval requirement they are not additions to tax under sec_6651 sec_6654 or sec_6655 sec_6751 additionally the record is clear that the penalties were not automatically calculated through electronic meansdollar_figure sec_6751 this court has held that sec_6751 requires written approval of the initial penalty determination before the date when the taxpayer is sent written notification of the penalties proposed clay v commissioner t c __ date see also 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 respondent has submitted for the record copies of the penalty approval form for the penalties at issue as well as forms showing the computations for miscellaneous penalties for each year at issue each with a certificate establishing that the forms were a part of the administrative record each document displays the initials rh ra campos testified that the initials on the penalty approval form were those of ruth huberman ra campos’ supervisor and that the form was a part of the administrative recorddollar_figure ms huberman signed the penalty approval form on date before the irs assessed the sec_6701 penalties on 32at trial ra campos testified that he had personally calculated the penalties we find his testimony on this issue persuasive 33ms huberman signed the form as group manager however internal_revenue_manual pt date specified that the approval must be by the immediate supervisor as required by sec_6751 the presumption of regularity see walker v commissioner tcmemo_2018_22 at n warrants the presumption that ms huberman was the immediate supervisor date see clay v commissioner t c at __ slip op pincite ra campos’ testimony was persuasive in blackburn v commissioner 150_tc_218 we held that the existence of a penalty approval form in the record was sufficient to establish the settlement officer’s verification of assessments when the administrative record reflects compliance with administrative procedures see humiston v commissioner tcmemo_2019_9 at on the basis of the record we conclude respondent has met his burden of production under sec_6751 accordingly we are satisfied that respondent has met the verification requirements b sec_6701 penalty in congress enacted three new assessable_penalties codified in sections and rules applicable to those penalties codified in sec_6703 see tax equity and fiscal responsibility act of pub_l_no secs stat pincite s rept no vol pincite u s c c a n sec_6701 provides for the imposition of a penalty on any person who aids and abets another person in understating his or her tax_liability sec_6701 provides as follows sec_6701 imposition of penalty --any person-- who aids or assists in procures or advises with respect to the preparation or presentation of any portion of a return affidavit claim or other document who knows or has reason to believe that such portion will be used in connection with any material matter arising under the internal revenue laws and who knows that such portion if so used would result in an understatement of the liability for tax of another person shall pay a penalty with respect to each such document in the amount determined under subsection b sec_6701 provides that the amount of the penalty imposed by sec_6701 shall be dollar_figure burden_of_proof the commissioner bears the burden of proving that a taxpayer is subject_to a sec_6701 penalty sec_6703 most courts of appeals that have resolved the burden issue have adopted the preponderance_of_the_evidence standard rather than the more stringent clear_and_convincing evidence standard for the government’s burden_of_proof under section dollar_figure see barr v united_states f 3d 2d cir 924_f2d_785 8th cir 109_br_434 bankr w d wash amended by 109_br_441 bankr w d wash aff’d wl w d wash date rev’d on other grounds 977_f2d_1318 9th cir but see 754_f3d_1223 11th cir finding that sec_6701 requires proof of fraud by the tax_return_preparer and thus the government was required to prove the preparer’s liability by clear_and_convincing evidence since we conclude that there is clear_and_convincing evidence satisfying the provisions of sec_6701 we need not and do not opine as to the proper burden_of_proof 34clear and convincing evidence is that measure or degree of proof which will produce in the mind of the trier of facts a firm belief or conviction as to the allegations sought to be established it is intermediate being more than a mere preponderance but not to the extent of such certainty as is required beyond a reasonable doubt as in criminal cases it does not mean clear and unequivocal scharringhausen v commissioner tcmemo_2012_350 at quoting 497_us_502 see also waits v frito- lay inc 978_f2d_1093 9th cir clear_and_convincing evidence means evidence sufficient to support a finding of ‘high probability ’ quoting mock v mich millers mut ins co cal rptr 2d ct app aiding assisting or preparing with knowledge of use of document the first element of sec_6701 requires that the person to be penalized must aid assist in procure or advise with respect to the preparation or presentation of any portion of a return affidavit claim or other tax document the second element requires that the person know or have reason to believe that such portion of a document will be used in connection with a material matter arising under the internal revenue laws the court considers these two requirements petitioner is a licensed c p a who prepared and or assisted in the preparation of tax returns for mariner clients the record reflects that petitioner repeatedly gave advice to his clients regarding deductions for meals which were provided without cost to them petitioner prepared tax returns and or schedules claiming such deductions for hundreds of taxpayers during the years in issue petitioner was very public in the advertisement and promotion of his tax preparation services he expressed the clear view that mariners could properly claim deductions for meals irrespective of whether they expended any of their own funds for the meals petitioner prepared the tax returns or portions of tax returns the mariner schedules fully knowing and for the express purpose of their submission to the irs there is no serious doubt that the submissions were intended to be used in connection with a material matter arising under the internal revenue laws the court concludes that the first two elements of sec_6701 have been satisfied we now consider the third element of sec_6701 that the person described in subsections a and b know that the portion of a return if used would result in an understatement_of_tax this subsection has two integral parts the knowledge requirement and the understatement requirement knowledge the clear direction in sec_6701 requires a finding that the person preparing or presenting the portion of the return have knowledge that the document if used would result in an understatement_of_tax congress has clearly distinguished the scienter requirement of sec_6701 from that in other statutes eg sec_6694 and sec_7206 the discussion in 703_fsupp_1505 n d fla is instructive in this regard in enacting sec_6701 congress sought to fill a gap in the civil penalty provisions in the internal_revenue_code despite the obvious relation of sec_6701 to other penalties in the internal_revenue_code congress distinguished sec_6701 by proscribing knowing conduct rather than willful conduct as in the other penalty provisions for example the criminal_penalty requires that the tax preparer wilfully prepare a fraudulent return or tax-related document sec_7206 under that standard the government must show a voluntary intentional violation of a known legal duty 412_us_346 see 676_f2d_1060 5th cir sec_6694 authorizes imposition of civil penalties on income_tax preparers sec_6694 imposes a dollar_figure penalty for negligent or intentional disregard of revenue rules and regulations negligence for such a penalty is a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir cert_denied 389_us_1044 sec_6694 allows a dollar_figure penalty per return for willful attempts to understate tax_liability with respect to any return or claim_for_refund sec_6694 the plain text of sec_6701 knows indicates that actual knowledge is necessary the government must establish that the tax preparer knows the use of the return or other document will result in an understatement_of_tax liability a ctual knowledge is a higher standard than the ‘willfulness’ standard utilized in other statutes simply put ‘know’ requires knowledge--awareness of the facts and the ultimate result of the conduct carlson v united_states f 3d pincite quoting sansom f_supp pincite see also mattingly f 2d pincite 698_fsupp_877 s d fla petitioner was the preparer of the schedules for marin johnson and and for jim l westling deficiency determinations for each case were considered by this court the question in johnson was whether the taxpayer a merchant seaman could deduct meals and incidental_expenses the court concluded in a published opinion filed date that the taxpayer could use revenue procedures to ascertain the amount of deductible incidental_expenses and could not use the revenue procedures to deduct the cost of meals which were furnished by the taxpayer’s employer johnson v commissioner t c pincite the taxpayer in westling a tugboat captain also claimed deductions for meals and incidental_expenses meals were furnished by the taxpayer’s employer at no cost in a memorandum findings_of_fact and opinion filed the same date as johnson the court concluded that the taxpayer could deduct the incidental expense portion using the revenue procedures the opinion did not hold that the taxpayer could use the revenue procedures to deduct meal expenses he did not incur and in fact were for meals furnished by his employer westling v commissioner wl at as indicated the johnson and westling cases were decided in two years before the first tax_year at issue in these cases from forward petitioner was aware that this court did not read the revenue procedures to allow a taxpayer to use the full m ie rates when he or she incur red only incidental_expenses johnson v commissioner t c pincite the record reflects that petitioner read both the johnson and westling opinions shortly after their release on date petitioner further testified that he was involved in the examination of the johnson and westling returns the administrative appeals and the decision to litigate the issues before the tax_court he also testified that he was involved in preparing the cases for trial after the johnson and westling opinions were released petitioner produced advertisements in both professional magazines and on his business websites indicating that the taxpayers had won their respective cases petitioner also created documents for his clients in which he discussed the implication of the cases for future years’ tax returns in his article tug barge sailors entitled to tax deductions for food found in the april date edition of professional mariner magazine petitioner stated that the federal government allowed travel deductions per his two tax_court decisions likewise in petitioner’s client document what do merchant sailors need to provide us to get these rather large travel deductions from late or he once again asserted the cases were my decisions while the record is unclear as to the extent of petitioner’s involvement in the johnson and westling litigation petitioner’s testimony of his direct involvement highlights the inconsistency of his statements advertisements and promotions suggesting as declared outright in a document entitled what about tug boat barge mariners that he had won twice in tax_court see supra note given petitioner’s assertion of his involvement in the litigation of those two cases there is no doubt that he clearly knew how this court decided the issues relating to claimed deductions of mariner expenses petitioner was also aware of and had read a series of revenue procedures issued by the commissioner beginning with revproc_90_38 supra this revenue_procedure and its successors outlined the use of the m ie rate while traveling away from home to deduct deemed substantiated unreimbursed meals and or incidental_expenses as appropriate petitioner further asserts that he discussed the application of several of these revenue procedures with their irs authorsdollar_figure petitioner seemed to suggest that representatives of the irs sought his advice on implementation of some of the revenue procedures his testimony is not credible particularly after the johnson and westling opinions were issued further petitioner was aware of and had read cca date 35petitioner asserts that he talked with beverly a baughman principal author of revproc_90_60 1990_2_cb_651 edwin b cleverdon principal author of revproc_96_64 1996_2_cb_427 and revproc_97_59 1997_2_cb_594 john l trevey jr principal author of revproc_2001_47 2001_2_cb_332 and christian wood principal author of revproc_2004_60 2004_2_cb_682 and cca date each of which addressed the fact that mariners who received free meals while working aboard a ship could claim deductions for incidental_expenses of dollar_figure per day and could not claim deductions for meals provided by their employers petitioner’s knowledge of the law regarding deductions for meal expenses was confirmed by a series of articles he arranged to publish in professional magazines aimed at mariners and on his website beginning in in particular petitioner’s article beware of magic numbers when tabulating your tax deductions published in the february date edition of professional mariner magazine expressly warned oceangoing sailors to remember your meals are normally provided and claiming this additional meal deduction is considered to be double dipping despite this warning petitioner sometimes provided contrary advice for example petitioner espoused a distinction for tug and barge sailors in an article appearing in the april date issue of professional mariner magazine petitioner advised tug and barge sailors that they were in a unique situation for tax purposes because they were commonly provided a food allowance for the boat that may average only dollar_figure per day in contrast to the jobs of oceangoing sailors aboard container ships where all lodging and meals were assumed to be completely provided see supra pp in an article from the february date edition of professional mariner magazine petitioner detailed the specifics of the purported distinction advising tug and barge sailors that they could use the full m ie rate so long as they reduced it by the amount of the grocery allowance provided by their employers see supra pp as shown by evidence in the record the grocery allowance actually refers to the industry description of grocery budgets for the food provided aboard vessels the testimony of industry witnesses reflects that shipping companies generally provided three full meals per day for all of their mariner employees while they were aboard the vessels see supra pp the testimony of mr roach one of petitioner’s mariner clients who worked for approximately shipping companies over the course of his multidecade career is particularly strong on this point in his testimony mr roach stated that he had never paid for any meals on any ships in 40-something years and never heard of any marine company that did not provide free meals to its employees while they were working aboard a vessel see supra pp petitioner’s knowledge of this industry standard is evidenced by multiple telephone conversations between himself and mr comeaux the cfo of eco during these phone conversations mr comeaux explained to petitioner that he believed deductions for meal expenses were improper for his employees because eco provided all employees with meals at no charge while they were working aboard the company’s vessels see supra pp finally in an associate of petitioner’s la attorney prepared a 12-page draft interoffice memorandum addressed to petitioner’s la attorney summarizing his preliminary thoughts regarding the legality of petitioner’s position on meal deductions for mariners the associate concluded that petitioner’s positions were not supportable by caselaw or irs administrative resources petitioner read the draft interoffice memorandum on or shortly after date see supra pp petitioner testified that he had numerous clients for which meals were provided but for various reasons they bought their own some of them have dietary restrictions i have some mariners that for example keep kosher these ships don’t keep--don’t have kosher food on board therefore they have to buy their own and bring them aboard others have medical conditions where they have--they can only eat certain items or have allergies and therefore they will bring their own food aboard however petitioner did not provide any documentary or other evidence to support these claims to the contrary petitioner testified that he did not always ask mariner clients whether meals were provided and did not keep a record of clients who allegedly paid for their own meals at the time of preparation of the returns or preparation of the travel schedules petitioner did not keep records reflecting the meal policy for each company that employed his mariner clients and did not make it a practice to ask his mariner clients about special circumstances pertaining to why they may or may not have paid some expenses for meals instead petitioner routinely asked each client how many days he or she was on a vessel petitioner then multiplied the number of days worked by the full m ie rate petitioner would then reduce the m ie deduction by an amount designated as a grocery allowance purportedly provided by the client’s employer this grocery allowance was an amount designated by the employer and allocated to the employee petitioner then prepared a return or schedule claiming a deduction for the balance of the m ie rate this tax treatment was erroneous because a substantial portion of the balance of the m ie claimed deduction represented the cost of meals which petitioner’s client would not have 36as discussed supra pp the grocery allowance is an accounting device used by shipping companies to track the grocery budgets for the food provided aboard ships in the industry the grocery allowance is used to purchase food to cook and serve meals to mariners in the industry the grocery allowance is not distributed to the mariners individually mariners are generally provided three full meals per day while they are aboard the vessels paid for in the usual course of employment each of petitioner’s client’s m ie deduction should have been limited to a deduction for incidental_expenses incurred while working aboard the vessel as fully described in johnson and westling despite this extensive history as fully discussed herein petitioner continued to advise claiming deductions for meal expenses on tax returns and schedules for mariners who had not incurred them we conclude that petitioner had knowledge that the preparation of tax documents claiming meal expense deductions for his mariner clients where those clients had not incurred meal expenses had the potential to result in understatements of tax understatement_of_liability with the knowledge element satisfied the question arises whether the government must establish that the use of the document will result in an understatement in golletz v united_states no c wl at n d ill date a tax preparer argued that the government had not proven that an understatement existed as a result of documents he had prepared mr golletz argued that sec_6701 established a condition_precedent that there must be an actual understatement_of_tax before liability attaches his argument rested on the fact that his clients had not filed the returns that he prepared in their original form and so ultimately there was no understatement the court held to the contrary stating that the phrase if so used implies that no such condition_precedent exists id t he intent of congress was to impose liability for the act of aiding assisting procuring or advising in a prohibited manner regardless of whether any document is ever filed that would result in an understatement of taxes kuchan v united_states f_supp n d ill sec_6701 punishes conduct intended to result in tax code violations without regard to whether the underlying violation ever actually occurs id golletz wl at thus the penalty applies where a tax document would have caused the harm if so used whether or not the taxpayer ever files an understated return see id see also bailey v united_states 117_f3d_1424 9th cir kuchan f_supp pincite following golletz it is clear that a client need not file a tax document resulting in an understatement in order for sec_6701 to apply a tax preparer needs only to have prepared one petitioner argues that respondent has not met his burden because respondent has not determined a specific dollar amount of understatement for each tax_return or document in evidence we conclude that the plain text of sec_6701 does not create the burden of proving a specific understated amount the statute merely requires that respondent prove petitioner knew that the tax documents he produced would result in understatements respondent has provided clear_and_convincing evidence that petitioner consistently and deliberately acted to create tax documents that he knew would deprive the government of tax see supra pp petitioner systematically claimed meal expenses on tax documents for mariners who had not incurred them ignoring numerous revenue procedures the decisions in johnson and westling and the advice of his own counsel through the production of those documents petitioner acted to create an understatement_of_tax on each potential client tax_return petitioner produced a list of tax returns and other tax documents where he had improperly calculated the applicable m ie rate respondent then used those documents to determine the penalties the reasoning presented in united_states v stinson 729_fedappx_891 11th cir aff’g f_supp 3d m d fla is instructive to these casesdollar_figure in stinson the u s court_of_appeals for the eleventh circuit discussed the requirements for enjoining an individual from engaging in conduct subject_to a penalty under sec_6701 id pincite the court held that injunctive relief was appropriate where the individual had engaged in the proscribed conduct and 37while the legal proceeding in united v stinson 729_fedappx_891 11th cir aff’g f_supp 3d m d fla involved an action to enjoin a preparer the discussion portion of the opinion provides helpful legal analysis that an injunction was necessary to prevent recurrence of the conduct id the court found injunctive relief appropriate because the tax preparer in question had violated sec_6701 by filing tax returns on behalf of taxpayer customers that claimed improper schedule a deductions including improper unreimbursed employee_expenses and fake charitable_contributions inflated and sometimes completely fabricated schedule c business_expenses and inaccurately calculated eligibility for the eitc stinson f_supp 3d pincite consequently the court found that the government had presented sufficient circumstantial evidence beyond mere inaccuracies in tax returns during the district_court trial to show that the return preparer knowingly and deliberately stated inaccurate amounts on tax returns in order to maximize customers’ tax refunds and that the evidence was overwhelming that the return preparer knew he was preparing and filing f ederal tax returns designed to understate his customers’ tax_liabilities stinson f app’x pincite here as in stinson the entirety of the record weighs against petitioner as in stinson in the district_court as affirmed by the court_of_appeals for the ninth circuit filed a judgment and permanent injunction against petitioner regarding his tax practices see kapp 564_f3d_1103 the injunction permanently enjoined petitioner from preparing or assisting in preparing federal tax returns claiming the mtd id pincite the district_court found that an injunction was proper under sec_7407 because petitioner had engaged in conduct subject_to penalty under sec_6694 understatement of a taxpayer’s liability by a return preparer because of an unreasonable position not supported by substantial_authority and the court further found that an injunction was appropriate to prevent recurrence of the violation id pincite in affirming the district court’s judgment the court_of_appeals concluded that when petitioner claimed deductions on behalf of mariners who did not pay or incur meal expenses he prepared returns that understated liability id pincite in late august or date petitioner provided the doj and the district_court with a list of clients for whom he had claimed the mtd along with a certificate_of_compliance signed under penalty of perjury see supra pp ra campos later used the client list which has never been amended to compute the sec_6701 penalties at issue in these cases the parties stipulated both the client list and the certificate_of_compliance therefore the contents of the client list as they pertain to persons or entities for whom petitioner prepared returns portions of returns and refund claims that asserted or relied upon the mtd are found to be a matter of fact we agree with the court of appeals’ holding that petitioner prepared returns that understated tax_liabilities when he claimed the mtd on behalf of his clients respondent has presented sufficient cumulative evidence to show petitioner prepared and filed federal tax documents that were designed to deprive the government of tax owed and thus to create an understatement for each client on the client list consequently each tax_return was received into evidence on the basis of that client list in regard to the third prong of sec_6701 we conclude that petitioner knew that a portion of the returns in evidence if so used would result in understatements of the liabilities for tax of other persons as indicated the initial assessment of the sec_6701 penalties for the years in issue was made using the client list identifying big_number returns respondent now agrees that there are big_number relevant tax returns in this recorddollar_figure respondent further conceded that the claimed deductions on of those returns do not cause understatements of tax on the basis of the court’s analysis above and further consideration of these agreements and concessions we conclude that petitioner i sec_38of the big_number tax returns in the record three are tax returns for tax_year a year not in issue consequently only big_number returns are relevant to our decision liable for penalties to the extent of big_number tax returns big_number dollar_figure respondent’s determination is sustained to the extent of dollar_figure we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decisions will be entered 39per the discussion supra note it is unclear whether the three tax returns for tax_year which are not at issue in these cases are included in the returns that do not have understatements if the mtd is removed because of this we have subtracted those returns from the big_number relevant tax returns for the years in issue when calculating the total number of returns for which petitioner is liable for penalties under sec_6701 appendix a the following example is a reproduction of a sample sailor’s travel schedule prepared by petitioner for his clients year federal statements client name page statement form_1040 wage schedule taxpayer-employer wages w h fica federal midi- care state w h sdi employer grand total statement schedule a line other expenses sailor req’d pager calls dollar_figure sailor uniforms cleaning sailor union dues dollar_figure schedule a line - supplemental sailor travel schedule - year name client name ssn xxx-xx-xxxx taxpayer is a merchant sailor assigned to work aboard various common carrier cargo ships traveling between ports located around the entire pacific ocean attached cpa society website acknowledges this tax preparer wins both marin johnson johnson jim westling tcmemo_2000_289 westling tax_court mariner decisions discussed below this travel package format has already been legally endorsed by the u s tax_court in washington d c we the u s tax_court held that the taxpayer marin johnson could deduct those mariner travel amounts because his records met as to those costs the time place and business_purpose requirements of sec_1 5t b the taxpayer’s records showed clearly the dates of his departure and return from each city that he visited while away from home the time requirements the cities or points of locality of travel the place requirement and the business nexus between his employment and his travel the business_purpose requirement see johnson v commissioner supra westling pg note - taxpayer worked for a california employer that is required by state law to be charged for his meals_and_lodging as part of his imputed wages see following pages this conflicts with johnson decision pg the attached marin johnson tax_court decision legally declared the tax_home for mariners is their residence johnson pg and not their ship or port of departure the johnson tax_court decision further clarified that seamen could rely upon federal travel regulations ftr and the now irs issued travel revenue procedures johnson pg deemed substantiated travel rates for any lodging johnson pg meals johnson pg and or incidentals johnson pg for attached rev_proc dollar_figure allows using attached pub 1542's non-foreign oconus rates foreign oconus rates and domestic conus rates for each city as follows days x dollar_figure days x dollar_figure hawaii other honolulu hawaii big_number big_number days x dollar_figure days x dollar_figure i0 days x dollar_figure days x dollar_figure days x dollar_figure days x dollar_figure days x dollar_figure days x dollar_figure days x dollar_figure days x dollar_figure days x dollar_figure los angeles california long beach l a california oakland california pusan south korea yantian hong kong china kobe japan hawaii other yokohama japan xiamen shanghai china kaohsiung taiwan std oconus other foreign big_number total sailor travel costs allowed per oconus conus rates ftr 301-dollar_figure stating common carrier meals do not affect per_diem schedule a line - supplemental sailor travel schedule - year name client name ssn xxx-xx-xxxx as a merchant sailor taxpayer was required by his employer to travel to various locations to meet his ships per irs rev_rul and attached marin johnson tax_court decision his auto mileage and other travel-related costs are fully deductible as follows taxi fares other travel related costs dollar_figure_________ as a merchant sailor taxpayer was forced by his attached union letter to personally show up at his union hall to look for his next work assignment he was not allowed to simply phone his union hall to see what new jobs were currently available per attached irs publication auto mileage and other travel-related costs back and forth to his union hall looking for work are fully deductible as follows total mileage ____ miles x dollar_figure_______ total_tax court irs allowed sailor travel auto mileage _________ _________ see ftr 301-dollar_figure - per_diem still allowed while aboard common carriers t see rev_proc pg - federal travel regulations ftr will be followed t see employer-provided sailor sea-time travel reimbursement letter t see attached news you can use from irs - use hawaii other travel rate t note - calif requires sailors’ w-2 to reflect value of meals lodging t see attached tax research - sailor exception from percentage limitations t see attached official ship’s ports-of-call travel schedule t see sailor day-by-day travel tax_court established daily gov’t rates t see attached official u s coast guard sailor’s travel documents t see attached tax_court case - marin i 115_tc_210 t see tax_court case - beech trucking affirming johnson decision t see cpa article - this tax preparer wins johnson westling decisions t see attached ria research regarding law changes from johnson decision t see attached rev_proc sailor travel deductions fully allowed t see attached union letter pub regarding sailor travel to union halls t see attached official irs non-foreign oconus rates for each city listed t see attached official irs foreign oconus rates for each city listed t see attached official irs domestic conus rates for each city listed t this travel protocol developed by preparer approved by us tax_court t this travel protocol attachments covered by united_states patent big_number appendix b the following is an excerpt from the transcript of the deposition of martin a kapp which was conducted for the civil injunction as recorded on date during the deposition counsel for the government asked petitioner questions about the relevant revenue procedures and the code sections relevant to the mariner tax deduction petitioner answered as follows q okay for an offshore vessel employee does it matter whether or not their employer_provided the meal for free as to whether or not you’ll claim a meal deduction a that’s correct the revenue procedures does not make any distinction if meals are provided or not provided it is irrelevant to claiming a meal deduction q so if they are away from home and could benefit from a large itemized_deduction you could claim that on their return even if the meals have been provided by their employers a that’s correct q and what is your basis for that a i r s revenue procedures and it’s stated in i r s publication and for the last years so you got i r s publications encouraging taxpayers in this group to take automatic daily meal deductions q okay even if their employers sic provide a meal a that is correct there is nothing in the publications and there is nothing in the revenue procedures that preclude transportation industry employees from claiming meals if they are traveling q well what about the internal_revenue_code a all revenue procedures specifically discuss in sec_2 in the background that the commissioner is given right to weigh substantiation requirements in certain circumstances including for travel and the i r s under that authority under the commissioner is exercising their prerogative and is waiving the substantiation requirements q what about the part of the internal_revenue_code that requires the taxpayer to pay any incurring expense a that’s been waived by these revenue procedures appendix c the following is an excerpt from 564_f3d_1103 9th cir b kapp prepared returns that understated tax_liability kapp argues that mariners do not have to pay or incur meal expenses in order to claim a deduction under the regulations that allow certain expenses to be deemed substantiated without documentation because kapp claimed deductions on behalf of mariners who did not pay or incur meal expenses he prepared returns that understated liability c kapp’s position was unreasonable kapp’s assertion that deep sea mariners were permitted to take the mariner’s tax deduction is patently unreasonable in light of the ruling in the johnson case kapp unsuccessfully attempts to distinguish johnson but the clear implication of the holding is that taxpayers may not deduct meal expenses when no such expenses are incurred kapp acknowledged as much himself in his the professional mariner articles kapp argues that claiming the mariner’s tax deduction for tug and barge mariners was reasonable because johnson applied only to deep sea mariners he contends that taking the deduction on behalf of tug and barge mariners who return to port more frequently presented novel issues although the johnson case arose from a slightly different factual situation the principles of the tax court’s holding clearly extend to tug and bar mariners the essence of the court’s holding is that individuals may not deduct the full m ie rate when they do not incur meal expenses by extension if tug and barge mariners do not incur meal expenses they may not take a deduction the frequency of a mariner’s return to port is irrelevant to the holding of the case a memorandum prepared by an associate of kapp’s la attorney concluded there was little support for kapp’s position that tug and barge mariners could deduct meal expenses when no cost was incurred although kapp claims that he asked his la attorney to play devil’s advocate and draft a memorandum that laid out the arguments in opposition to his position the memorandum presents an even-handed examination of the issue and states that little if any authority relied on by mr kapp supports the position he takes e good_faith defense a tax preparer who prepares a return that understates liability due to an unreasonable position may still avoid a penalty under sec_6694 if he can show that there is reasonable_cause for the understatement and he acted in good_faith sec_6694 a kapp argues that he is not subject_to a penalty because he acted in good_faith by seeking the advice of numerous government officials and attorneys kapp’s counsel during the investigation the only attorneys who appear to have analyzed his position in light of all the relevant facts concluded that he was not entitled to claim the deduction citations omitted
